Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.37 Filed 08/18/20 Page 1 of 71




          EXHIBIT 3
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.38 Filed 08/18/20 Page 2 of 71
Home - CreeStock.com                                                                      8/14/20, 2)09 PM




                                                                                      0
                             (https://creestock.com/)                     (https://creestock.com/cart/)




                                                  HOME

               Face Mask Dog (/product-category/face-mask-dog/)




       (https://creestock.com/product/airedale-
                                         (https://creestock.com/product/airedale-
                                                                           (https://creestock.com/product/americ
             terrier-art-facemask/)         terrier-painting-facemask/)         eskimo-dog-art-facemask/)

              Airedale Terrier Art FacemaskAiredale Terrier Painting Facemask
                                                                           American Eskimo Dog Art Facem
       (https://creestock.com/product/airedale-
                                       (https://creestock.com/product/airedale-
                                                                       (https://creestock.com/product/a
             $24.95 – $79.95                 $24.95 – $79.95                 $24.95 – $79.95
                 terrier-art-facemask/)        terrier-painting-facemask/)      eskimo-dog-art-facemask/




       (https://creestock.com/product/american-
                                        (https://creestock.com/product/bernese-
                                                                         (https://creestock.com/product/bernes
             eskimo-dog-painting-          mountain-dog-art-facemask/)            mountain-dog-painting-


https://creestock.com/                                                                                     Page 1 of 8
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.39 Filed 08/18/20 Page 3 of 71
Home - CreeStock.com                                                                      8/14/20, 2)09 PM



                    facemask/)         Bernese Mountain Dog Art Facemask facemask/)
                                    (https://creestock.com/product/bernese-
         American Eskimo Dog Painting Facemask
                                          $24.95 – $79.95         Bernese Mountain Dog Painting Fa
                                          mountain-dog-art-facemask/)
       (https://creestock.com/product/american-                  (https://creestock.com/product/b
             $24.95 – $79.95                                           $24.95 – $79.95
            eskimo-dog-painting-facemask/)                           mountain-dog-painting-facema




       (https://creestock.com/product/bulldog-
                                        (https://creestock.com/product/chow-
                                                                         (https://creestock.com/product/chow-
                  art-facemask/)             chow-art-facemask/)           chow-painting-facemask/)

                  Bulldog Art Facemask        Chow Chow Art Facemask Chow Chow Painting Facemask
       (https://creestock.com/product/bulldog-
                                      (https://creestock.com/product/chow-
                                                                    (https://creestock.com/product/c
             $24.95 – $79.95                $24.95 – $79.95               $24.95 – $79.95
                     art-facemask/)             chow-art-facemask/)        chow-painting-facemask/)




       (https://creestock.com/product/dog-
                                        (https://creestock.com/product/dog-
                                                                         (https://creestock.com/product/dog-
        this-how-i-save-the-wold-3d-      this-how-i-save-the-wold-3d-    this-how-i-save-the-wold-3d-
                     print-fm/)                   print-fm-2/)                    print-fm-3/)




https://creestock.com/                                                                              Page 2 of 8
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.40 Filed 08/18/20 Page 4 of 71
Home - CreeStock.com                                                                      8/14/20, 2)09 PM



         Dog: this how I save the wold – Dog:
                                         3D this how I save the wold – Dog:
                                                                       3D this how I save the wold – 3D
                      Print FM                       Print FM                      Print FM
             $24.95 – $79.95                $24.95 – $79.95               $24.95 – $79.95
       (https://creestock.com/product/dog-
                                      (https://creestock.com/product/dog-
                                                                    (https://creestock.com/product/d
        this-how-i-save-the-wold-3d-print-
                                       this-how-i-save-the-wold-3d-print-
                                                                     this-how-i-save-the-wold-3d-prin
                        fm/)                          fm-2/)                        fm-3/)




       (https://creestock.com/product/dog-
                                        (https://creestock.com/product/dog-
                                                                         (https://creestock.com/product/dog-
        this-how-i-save-the-wold-3d-      this-how-i-save-the-wold-3d-    this-how-i-save-the-wold-3d-
                    print-fm-4/)                  print-fm-5/)                    print-fm-6/)

         Dog: this how I save the wold – Dog:
                                         3D this how I save the wold – Dog:
                                                                       3D this how I save the wold – 3D
                      Print FM                       Print FM                      Print FM
             $24.95 – $79.95                $24.95 – $79.95               $24.95 – $79.95
       (https://creestock.com/product/dog-
                                      (https://creestock.com/product/dog-
                                                                    (https://creestock.com/product/d
        this-how-i-save-the-wold-3d-print-
                                       this-how-i-save-the-wold-3d-print-
                                                                     this-how-i-save-the-wold-3d-prin
                       fm-4/)                         fm-5/)                        fm-6/)




       (https://creestock.com/product/dog-
                                        (https://creestock.com/product/dog-
                                                                         (https://creestock.com/product/dog-
        this-how-i-save-the-wold-3d-      this-how-i-save-the-wold-3d-    this-how-i-save-the-wold-3d-
                    print-fm-7/)                  print-fm-8/)                    print-fm-9/)




https://creestock.com/                                                                              Page 3 of 8
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.41 Filed 08/18/20 Page 5 of 71
Home - CreeStock.com                                                                      8/14/20, 2)09 PM



         Dog: this how I save the wold – Dog:
                                         3D this how I save the wold – Dog:
                                                                       3D this how I save the wold – 3D
                      Print FM                       Print FM                      Print FM
             $24.95 – $79.95                $24.95 – $79.95               $24.95 – $79.95
       (https://creestock.com/product/dog-
                                      (https://creestock.com/product/dog-
                                                                    (https://creestock.com/product/d
        this-how-i-save-the-wold-3d-print-
                                       this-how-i-save-the-wold-3d-print-
                                                                     this-how-i-save-the-wold-3d-prin
                       fm-7/)                         fm-8/)                        fm-9/)




       (https://creestock.com/product/dog-
                                        (https://creestock.com/product/dog-
                                                                         (https://creestock.com/product/dog-
        this-how-i-save-the-wold-3d-      this-how-i-save-the-wold-3d-    this-how-i-save-the-wold-3d-
                   print-fm-10/)                  print-fm-11/)                  print-fm-12/)

         Dog: this how I save the wold – Dog:
                                         3D this how I save the wold – Dog:
                                                                       3D this how I save the wold – 3D
                      Print FM                       Print FM                      Print FM
             $24.95 – $79.95                $24.95 – $79.95               $24.95 – $79.95
       (https://creestock.com/product/dog-
                                      (https://creestock.com/product/dog-
                                                                    (https://creestock.com/product/d
        this-how-i-save-the-wold-3d-print-
                                       this-how-i-save-the-wold-3d-print-
                                                                     this-how-i-save-the-wold-3d-prin
                      fm-10/)                         fm-11/)                      fm-12/)




       (https://creestock.com/product/dog-
                                        (https://creestock.com/product/dog-
                                                                         (https://creestock.com/product/dog-
        this-how-i-save-the-wold-3d-      this-how-i-save-the-wold-3d-    this-how-i-save-the-wold-3d-
                   print-fm-13/)                 print-fm-14/)                   print-fm-15/)




https://creestock.com/                                                                              Page 4 of 8
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.42 Filed 08/18/20 Page 6 of 71
Home - CreeStock.com                                                                      8/14/20, 2)09 PM



         Dog: this how I save the wold – Dog:
                                         3D this how I save the wold – Dog:
                                                                       3D this how I save the wold – 3D
                      Print FM                       Print FM                      Print FM
             $24.95 – $79.95                $24.95 – $79.95               $24.95 – $79.95
       (https://creestock.com/product/dog-
                                      (https://creestock.com/product/dog-
                                                                    (https://creestock.com/product/d
        this-how-i-save-the-wold-3d-print-
                                       this-how-i-save-the-wold-3d-print-
                                                                     this-how-i-save-the-wold-3d-prin
                      fm-13/)                        fm-14/)                       fm-15/)




       (https://creestock.com/product/dog-
                                        (https://creestock.com/product/dog-
                                                                         (https://creestock.com/product/dog-
        this-how-i-save-the-wold-3d-      this-how-i-save-the-wold-3d-    this-how-i-save-the-wold-3d-
                    print-fm-16/)                print-fm-17/)                   print-fm-18/)

         Dog: this how I save the wold – Dog:
                                         3D this how I save the wold – Dog:
                                                                       3D this how I save the wold – 3D
                      Print FM                       Print FM                      Print FM
             $24.95 – $79.95                $24.95 – $79.95               $24.95 – $79.95
       (https://creestock.com/product/dog-
                                      (https://creestock.com/product/dog-
                                                                    (https://creestock.com/product/d
        this-how-i-save-the-wold-3d-print-
                                       this-how-i-save-the-wold-3d-print-
                                                                     this-how-i-save-the-wold-3d-prin
                      fm-16/)                         fm-17/)                      fm-18/)




       (https://creestock.com/product/dog-
                                        (https://creestock.com/product/dog-
                                                                         (https://creestock.com/product/dog-
        this-how-i-save-the-wold-3d-      this-how-i-save-the-wold-3d-    this-how-i-save-the-wold-3d-
                    print-fm-19/)                print-fm-20/)                   print-fm-21/)




https://creestock.com/                                                                              Page 5 of 8
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.43 Filed 08/18/20 Page 7 of 71
Home - CreeStock.com                                                                      8/14/20, 2)09 PM



         Dog: this how I save the wold – Dog:
                                         3D this how I save the wold – Dog:
                                                                       3D this how I save the wold – 3D
                      Print FM                       Print FM                      Print FM
             $24.95 – $79.95                $24.95 – $79.95               $24.95 – $79.95
       (https://creestock.com/product/dog-
                                      (https://creestock.com/product/dog-
                                                                    (https://creestock.com/product/d
        this-how-i-save-the-wold-3d-print-
                                       this-how-i-save-the-wold-3d-print-
                                                                     this-how-i-save-the-wold-3d-prin
                      fm-19/)                        fm-20/)                       fm-21/)




       (https://creestock.com/product/dog-
                                        (https://creestock.com/product/dog-
                                                                         (https://creestock.com/product/dog-
        this-how-i-save-the-wold-3d-      this-how-i-save-the-wold-3d-    this-how-i-save-the-wold-3d-
                   print-fm-22/)                 print-fm-23/)                   print-fm-24/)

         Dog: this how I save the wold – Dog:
                                         3D this how I save the wold – Dog:
                                                                       3D this how I save the wold – 3D
                      Print FM                       Print FM                      Print FM
             $24.95 – $79.95                $24.95 – $79.95               $24.95 – $79.95
       (https://creestock.com/product/dog-
                                      (https://creestock.com/product/dog-
                                                                    (https://creestock.com/product/d
        this-how-i-save-the-wold-3d-print-
                                       this-how-i-save-the-wold-3d-print-
                                                                     this-how-i-save-the-wold-3d-prin
                      fm-22/)                        fm-23/)                       fm-24/)




       (https://creestock.com/product/dog-
                                        (https://creestock.com/product/dog-
                                                                         (https://creestock.com/product/dog-
        this-how-i-save-the-wold-3d-      this-how-i-save-the-wold-3d-    this-how-i-save-the-wold-3d-
                   print-fm-25/)                 print-fm-26/)                   print-fm-27/)




https://creestock.com/                                                                              Page 6 of 8
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.44 Filed 08/18/20 Page 8 of 71
Home - CreeStock.com                                                                      8/14/20, 2)09 PM



         Dog: this how I save the wold – Dog:
                                         3D this how I save the wold – Dog:
                                                                       3D this how I save the wold – 3D
                      Print FM                       Print FM                      Print FM
             $24.95 – $79.95                $24.95 – $79.95               $24.95 – $79.95
       (https://creestock.com/product/dog-
                                      (https://creestock.com/product/dog-
                                                                    (https://creestock.com/product/d
        this-how-i-save-the-wold-3d-print-
                                       this-how-i-save-the-wold-3d-print-
                                                                     this-how-i-save-the-wold-3d-prin
                      fm-25/)                        fm-26/)                       fm-27/)
       view more Face Masks about Dog (/product-category/face-
                            mask-dog/)




       Our Happy Customers




       Thank you for my mask. I love it!!???                           I am very happy with this purchase! Both m
                                                                       well and looked great! I loved that they arri
                                                                       plastic bags too. They also shipped very qu
                                                                       appreciated since I have been wanting to g
                                                                       weeks. Great customer service. I would def
                                                                       this seller again!




https://creestock.com/                                                                                 Page 7 of 8
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.45 Filed 08/18/20 Page 9 of 71
Home - CreeStock.com                                                                      8/14/20, 2)09 PM




       CORPORATE                          INFORMATION                         MORE INFO

       Contact Us                         Track Order
       (https://creestock.com/contact-    (https://creestock.com/track-       " Mail:
       us/)                               order/)
                                                                              support@creestock.com
       Privacy Policy                     Refund & Return                     " Address: 17600 Yonge St,
       (https://creestock.com/privacy-    (https://creestock.com/refund-
       policy/)                           return/)                            Newmarket, ON L3Y 4Z1,
       DMCA                               Shipping & Delivery              Canada
       (https://creestock.com/dmca/)      (https://creestock.com/shipping-
                                          delivery/)                       " Support Time: 8h30 AM :
          Acceptable Use Policy
       Violation                                                              5h30 PM
       (https://creestock.com/dmca/acceptable-
       use-policy-violation/)

          Intellectual Property Claim
       (https://creestock.com/dmca/intellectual-
       property-claim/)

       Terms of service
       (https://creestock.com/terms-
       of-service/)




                                   © 2019 CreeStock.com (/). All rights reserved.
                                               Currency: USD (US Dollar)


                                               ! " ! # $




https://creestock.com/                                                                                     Page 8 of 8
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.46 Filed 08/18/20 Page 10 of 71
HOME - PiperMall.com                                                                      8/14/20, 2)06 PM




                                                                                         0
                            (https://pipermall.com/)                         (https://pipermall.com/cart/)




                                                  HOME

               Face Mask Dog (/product-category/face-mask-dog/)




       (https://pipermall.com/product/afghan-
                                         (https://pipermall.com/product/airedale-
                                                                           (https://pipermall.com/product/americ
       hound-lover-3d-fm-full-print/)     terrier-lover-3d-fm-full-print/)       cocker-spaniel-lover-3d-fm-
                                                                                 full-print/)
       Afghan Hound Lover 3D              Airedale Terrier Lover 3D
       FM Full Print                      FM Full Print                          American Cocker Spaniel
       $24.95 – $79.95                    $24.95 – $79.95
       (https://pipermall.com/product/afghan-                    Lover 3D FM Full Print
                                    (https://pipermall.com/product/airedale-
                                                                 $24.95 – $79.95
       hound-lover-3d-fm-full-      terrier-lover-3d-fm-full-    (https://pipermall.com/product/am

       print/)                            print/)                                cocker-spaniel-lover-3d-
                                                                                 fm-full-print/)




       (https://pipermall.com/product/american-
                                        (https://pipermall.com/product/american-
                                                                         (https://pipermall.com/product/azawak

https://pipermall.com/                                                                                         Page 1 of 8
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.47 Filed 08/18/20 Page 11 of 71
HOME - PiperMall.com                                                                      8/14/20, 2)06 PM



       eskimo-dog-lover-3d-fm-full-      pit-bull-terrier-lover-3d-fm-   lover-3d-fm-full-print/)
       print/)                           full-print/)
                                                                         azawakh Lover 3D FM Full
       American Eskimo Dog               American Pit Bull Terrier       Print
                                                                         $24.95 – $79.95
       Lover 3D FM Full Print            Lover 3D FM Full Print  (https://pipermall.com/product/az
       $24.95 – $79.95                   $24.95 – $79.95
       (https://pipermall.com/product/american-
                                    (https://pipermall.com/product/american-
                                                                 lover-3d-fm-full-print/)
       eskimo-dog-lover-3d-fm-           pit-bull-terrier-lover-3d-
       full-print/)                      fm-full-print/)




       (https://pipermall.com/product/barbet-
                                        (https://pipermall.com/product/beauceron-
                                                                         (https://pipermall.com/product/bernes
       lover-3d-fm-full-print/)          lover-3d-fm-full-print/)        mountain-dog-lover-3d-fm-
                                                                         full-print/)
       Barbet Lover 3D FM Full           Beauceron Lover 3D FM
       Print                             Full Print                      Bernese Mountain Dog
       $24.95 – $79.95                   $24.95 – $79.95
       (https://pipermall.com/product/barbet-                    Lover 3D FM Full Print
                                    (https://pipermall.com/product/beauceron-
                                                                 $24.95 – $79.95
       lover-3d-fm-full-print/)     lover-3d-fm-full-print/)     (https://pipermall.com/product/b
                                                                         mountain-dog-lover-3d-
                                                                         fm-full-print/)




       (https://pipermall.com/product/boxer-
                                        (https://pipermall.com/product/bulldog-
                                                                         (https://pipermall.com/product/bulldog
       lover-3d-fm-full-print/)          tolo-lover-3d-fm-full-print/)   lover-3d-fm-full-print/)




https://pipermall.com/                                                                               Page 2 of 8
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.48 Filed 08/18/20 Page 12 of 71
HOME - PiperMall.com                                                                      8/14/20, 2)06 PM



       Boxer Lover 3D FM Full             Bulldog – Tolo Lover 3D           Bulldog Lover 3D FM Full
       Print                              FM Full Print                     Print
       $24.95 – $79.95                    $24.95 – $79.95                   $24.95 – $79.95
       (https://pipermall.com/product/boxer-
                                    (https://pipermall.com/product/bulldog-
                                                                 (https://pipermall.com/product/b
       lover-3d-fm-full-print/)           tolo-lover-3d-fm-full-            lover-3d-fm-full-print/)
                                          print/)




       (https://pipermall.com/product/cairn-
                                         (https://pipermall.com/product/chesapeake-
                                                                          (https://pipermall.com/product/chow-
       terrier-lover-3d-fm-full-print/)   bay-retriever-lover-3d-fm-full-   chow-lover-3d-fm-full-print/)
                                          print/)
       Cairn Terrier Lover 3D FM                                            Chow Chow Lover 3D FM
       Full Print                         Chesapeake Bay Retriever          Full Print
       $24.95 – $79.95                                                      $24.95 – $79.95
                                    Lover 3D FM Full Print
       (https://pipermall.com/product/cairn-                     (https://pipermall.com/product/ch
                                    $24.95 – $79.95
       terrier-lover-3d-fm-full-    (https://pipermall.com/product/chesapeake-
                                                                 chow-lover-3d-fm-full-
       print/)                            bay-retriever-lover-3d-           print/)
                                          fm-full-print/)




       (https://pipermall.com/product/clumber-
                                         (https://pipermall.com/product/collie-
                                                                           (https://pipermall.com/product/curly-
       spaniel-lover-3d-fm-full-          lover-3d-fm-full-print/)          coated-retriever-lover-3d-fm-
       print/)                                                              full-print/)
                                          Collie Lover 3D FM Full
                                          Print
                                          $24.95 – $79.95
                                          (https://pipermall.com/product/collie-


https://pipermall.com/                                                                                 Page 3 of 8
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.49 Filed 08/18/20 Page 13 of 71
HOME - PiperMall.com                                                                      8/14/20, 2)06 PM



       Clumber Spaniel Lover 3D                                          Curly Coated Retriever
       FM Full Print                                                     Lover 3D FM Full Print
       $24.95 – $79.95                                                   $24.95 – $79.95
       (https://pipermall.com/product/clumber-                           (https://pipermall.com/product/cu
       spaniel-lover-3d-fm-full-                                         coated-retriever-lover-3d-
       print/)                                                           fm-full-print/)




       (https://pipermall.com/product/dalmatian-
                                        (https://pipermall.com/product/dog-
                                                                         (https://pipermall.com/product/dog-
       lover-3d-fm-full-print/)          this-how-i-save-the-wold-3d-    this-how-i-save-the-wold-3d-
                                         print-fm/)                      print-fm-2/)
       Dalmatian Lover 3D FM
       Full Print                        Dog: this how I save the        Dog: this how I save the
       $24.95 – $79.95
                                    wold – 3D Print FM
       (https://pipermall.com/product/dalmatian-                 wold – 3D Print FM
                                    $24.95 – $79.95              $24.95 – $79.95
       lover-3d-fm-full-print/)     (https://pipermall.com/product/dog-
                                                                 (https://pipermall.com/product/do
                                         this-how-i-save-the-wold-       this-how-i-save-the-wold-
                                         3d-print-fm/)                   3d-print-fm-2/)




       (https://pipermall.com/product/dog-
                                        (https://pipermall.com/product/dog-
                                                                         (https://pipermall.com/product/dog-
       this-how-i-save-the-wold-3d-      this-how-i-save-the-wold-3d-    this-how-i-save-the-wold-3d-
       print-fm-3/)                      print-fm-4/)                    print-fm-5/)




https://pipermall.com/                                                                              Page 4 of 8
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.50 Filed 08/18/20 Page 14 of 71
HOME - PiperMall.com                                                                      8/14/20, 2)06 PM



       Dog: this how I save the          Dog: this how I save the        Dog: this how I save the
       wold – 3D Print FM                wold – 3D Print FM              wold – 3D Print FM
       $24.95 – $79.95                   $24.95 – $79.95                 $24.95 – $79.95
       (https://pipermall.com/product/dog-
                                    (https://pipermall.com/product/dog-
                                                                 (https://pipermall.com/product/do
       this-how-i-save-the-wold-         this-how-i-save-the-wold-       this-how-i-save-the-wold-
       3d-print-fm-3/)                   3d-print-fm-4/)                 3d-print-fm-5/)




       (https://pipermall.com/product/dog-
                                        (https://pipermall.com/product/dog-
                                                                         (https://pipermall.com/product/dog-
       this-how-i-save-the-wold-3d-      this-how-i-save-the-wold-3d-    this-how-i-save-the-wold-3d-
       print-fm-6/)                      print-fm-7/)                    print-fm-8/)

       Dog: this how I save the          Dog: this how I save the        Dog: this how I save the
       wold – 3D Print FM                wold – 3D Print FM              wold – 3D Print FM
       $24.95 – $79.95                   $24.95 – $79.95                 $24.95 – $79.95
       (https://pipermall.com/product/dog-
                                    (https://pipermall.com/product/dog-
                                                                 (https://pipermall.com/product/do
       this-how-i-save-the-wold-         this-how-i-save-the-wold-       this-how-i-save-the-wold-
       3d-print-fm-6/)                   3d-print-fm-7/)                 3d-print-fm-8/)




       (https://pipermall.com/product/dog-
                                        (https://pipermall.com/product/dog-
                                                                         (https://pipermall.com/product/dog-
       this-how-i-save-the-wold-3d-      this-how-i-save-the-wold-3d-    this-how-i-save-the-wold-3d-
       print-fm-9/)                      print-fm-10/)                   print-fm-11/)




https://pipermall.com/                                                                              Page 5 of 8
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.51 Filed 08/18/20 Page 15 of 71
HOME - PiperMall.com                                                                      8/14/20, 2)06 PM



       Dog: this how I save the          Dog: this how I save the        Dog: this how I save the
       wold – 3D Print FM                wold – 3D Print FM              wold – 3D Print FM
       $24.95 – $79.95                   $24.95 – $79.95                 $24.95 – $79.95
       (https://pipermall.com/product/dog-
                                    (https://pipermall.com/product/dog-
                                                                 (https://pipermall.com/product/do
       this-how-i-save-the-wold-         this-how-i-save-the-wold-       this-how-i-save-the-wold-
       3d-print-fm-9/)                   3d-print-fm-10/)                3d-print-fm-11/)




       (https://pipermall.com/product/dog-
                                        (https://pipermall.com/product/dog-
                                                                         (https://pipermall.com/product/dog-
       this-how-i-save-the-wold-3d-      this-how-i-save-the-wold-3d-    this-how-i-save-the-wold-3d-
       print-fm-12/)                     print-fm-13/)                   print-fm-14/)

       Dog: this how I save the          Dog: this how I save the        Dog: this how I save the
       wold – 3D Print FM                wold – 3D Print FM              wold – 3D Print FM
       $24.95 – $79.95                   $24.95 – $79.95                 $24.95 – $79.95
       (https://pipermall.com/product/dog-
                                    (https://pipermall.com/product/dog-
                                                                 (https://pipermall.com/product/do
       this-how-i-save-the-wold-         this-how-i-save-the-wold-       this-how-i-save-the-wold-
       3d-print-fm-12/)                  3d-print-fm-13/)                3d-print-fm-14/)




       (https://pipermall.com/product/dog-
                                        (https://pipermall.com/product/dog-
                                                                         (https://pipermall.com/product/dog-
       this-how-i-save-the-wold-3d-      this-how-i-save-the-wold-3d-    this-how-i-save-the-wold-3d-
       print-fm-15/)                     print-fm-16/)                   print-fm-17/)




https://pipermall.com/                                                                              Page 6 of 8
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.52 Filed 08/18/20 Page 16 of 71
HOME - PiperMall.com                                                                      8/14/20, 2)06 PM



       Dog: this how I save the             Dog: this how I save the      Dog: this how I save the
       wold – 3D Print FM                   wold – 3D Print FM            wold – 3D Print FM
       $24.95 – $79.95                      $24.95 – $79.95               $24.95 – $79.95
       (https://pipermall.com/product/dog-
                                    (https://pipermall.com/product/dog-
                                                                 (https://pipermall.com/product/do
       this-how-i-save-the-wold-            this-how-i-save-the-wold-     this-how-i-save-the-wold-
       3d-print-fm-15/)                     3d-print-fm-16/)              3d-print-fm-17/)
       view more Face Masks about Dog (/product-category/face-
                            mask-dog/)




       Our Happy Customers
                                                                       !"#




       Thank you for my mask. I love it!!                               I am very happy with this purchase! Both m
                                                                        well and looked great! I loved that they arri
                                                                        plastic bags too. They also shipped very qu
                                                                        appreciated since I have been wanting to g
                                                                        weeks. Great customer service. I would def
                                                                        this seller again!




https://pipermall.com/                                                                                  Page 7 of 8
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.53 Filed 08/18/20 Page 17 of 71
HOME - PiperMall.com                                                                      8/14/20, 2)06 PM




       CORPORATE                          INFORMATION                           MORE INFO

       Contact Us                         Track Order                           " support@pipermall.com
       (https://pipermall.com/contact-    (https://pipermall.com/track-
       us/)                               order/)
                                                                                # Support Time: 8h30 AM :
       Privacy Policy                     Refund & Return                       5h30 PM
       (https://pipermall.com/privacy-    (https://pipermall.com/refund-
       policy/)                           return/)

       DMCA                               Shipping & Delivery
       (https://pipermall.com/dmca/)      (https://pipermall.com/shipping-
                                          delivery/)
          Acceptable Use Policy
       Violation                       TERMS OF SERVICE
       (https://pipermall.com/dmca/acceptable-
                                       (https://pipermall.com/terms-
       use-policy-violation/)          of-service/)

          Intellectual Property Claim
       (https://pipermall.com/dmca/intellectual-
       property-claim/)

       TERMS OF SERVICE
       (https://pipermall.com/terms-
       of-service/)




                                    © 2019 PiperMall.com (/). All rights reserved.
                                                Currency: USD (US Dollar)


                                                ! " ! # $




https://pipermall.com/                                                                                      Page 8 of 8
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.54 Filed 08/18/20 Page 18 of 71
Contact Us - CreeStock.com                                                               8/14/20, 2)09 PM




                                                                                        0
                                    (https://creestock.com/)                (https://creestock.com/cart/)




                                                 CONTACT US
                                                        Home / Contact Us




       Your Name (required)




       Your Email (required)




       Subject




       Your Message




           SEND




https://creestock.com/contact-us/                                                                           Page 1 of 3
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.55 Filed 08/18/20 Page 19 of 71
Contact Us - CreeStock.com                                                               8/14/20, 2)09 PM



       Our Happy Customers




       Thank you for my mask. I love it!!???                                I am very happy with this purchase! Both m
                                                                            well and looked great! I loved that they arri
                                                                            plastic bags too. They also shipped very qu
                                                                            appreciated since I have been wanting to g
                                                                            weeks. Great customer service. I would def
                                                                            this seller again!




       CORPORATE                           INFORMATION                        MORE INFO

       Contact Us                          Track Order
       (https://creestock.com/contact-     (https://creestock.com/track-      ! Mail:
       us/)                                order/)                            support@creestock.com
       Privacy Policy                      Refund & Return                    ! Address: 17600 Yonge St,
       (https://creestock.com/privacy-     (https://creestock.com/refund-
       policy/)                            return/)                           Newmarket, ON L3Y 4Z1,
       DMCA                                Shipping & Delivery              Canada
       (https://creestock.com/dmca/)       (https://creestock.com/shipping-
                                           delivery/)                       ! Support Time: 8h30 AM :
          Acceptable Use Policy
       Violation                                                              5h30 PM
       (https://creestock.com/dmca/acceptable-

https://creestock.com/contact-us/                                                                           Page 2 of 3
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.56 Filed 08/18/20 Page 20 of 71
Contact Us - CreeStock.com                                                               8/14/20, 2)09 PM



       use-policy-violation/)

          Intellectual Property Claim
       (https://creestock.com/dmca/intellectual-
       property-claim/)

       Terms of service
       (https://creestock.com/terms-
       of-service/)




                                    © 2019 CreeStock.com (/). All rights reserved.
                                                Currency: USD (US Dollar)


                                                ! " " # $




https://creestock.com/contact-us/                                                                Page 3 of 3
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.57 Filed 08/18/20 Page 21 of 71
Contact Us - PiperMall.com                                                               8/14/20, 2)06 PM




                                                                                        0
                                    (https://pipermall.com/)                (https://pipermall.com/cart/)




                                                 CONTACT US
                                                        Home / Contact Us




       Your Name (required)




       Your Email (required)




       Subject




       Your Message




            SEND




https://pipermall.com/contact-us/                                                                           Page 1 of 3
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.58 Filed 08/18/20 Page 22 of 71
Contact Us - PiperMall.com                                                               8/14/20, 2)06 PM



       Our Happy Customers
                                                                            !"#




       Thank you for my mask. I love it!!                                    I am very happy with this purchase! Both m
                                                                             well and looked great! I loved that they arri
                                                                             plastic bags too. They also shipped very qu
                                                                             appreciated since I have been wanting to g
                                                                             weeks. Great customer service. I would def
                                                                             this seller again!




       CORPORATE                            INFORMATION                        MORE INFO

       Contact Us                           Track Order
       (https://pipermall.com/contact-      (https://pipermall.com/track-      ! support@pipermall.com
       us/)                                 order/)                            " Support Time: 8h30 AM :
       Privacy Policy                       Refund & Return                    5h30 PM
       (https://pipermall.com/privacy-      (https://pipermall.com/refund-
       policy/)                             return/)

       DMCA                                 Shipping & Delivery
       (https://pipermall.com/dmca/)        (https://pipermall.com/shipping-
                                            delivery/)
          Acceptable Use Policy
       Violation                       TERMS OF SERVICE
       (https://pipermall.com/dmca/acceptable-
                                       (https://pipermall.com/terms-

https://pipermall.com/contact-us/                                                                            Page 2 of 3
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.59 Filed 08/18/20 Page 23 of 71
Contact Us - PiperMall.com                                                               8/14/20, 2)06 PM



       use-policy-violation/)             of-service/)

          Intellectual Property Claim
       (https://pipermall.com/dmca/intellectual-
       property-claim/)

       TERMS OF SERVICE
       (https://pipermall.com/terms-
       of-service/)




                                    © 2019 PiperMall.com (/). All rights reserved.
                                                Currency: USD (US Dollar)


                                                ! " # # $




https://pipermall.com/contact-us/                                                                Page 3 of 3
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.60 Filed 08/18/20 Page 24 of 71
DMCA - CreeStock.com                                                                     8/14/20, 2)09 PM




                                                                                             0
                              (https://creestock.com/)                       (https://creestock.com/cart/)




                                                     DMCA
                                                      Home / DMCA




       INTELLECTUAL PROPERTY RIGHTS POLICY

       Creestock.com provides an internet-based platform that allows its users to design and sell their own
       T-shirts and other merchandise. We contractually prohibit our users from designing or selling
       merchandise that infringes the intellectual property rights of third parties (including without
       limitation copyright, trademark, and related rights). If you believe that a user of
       the Creestock.com service has infringed your intellectual property rights, we encourage you to
       contact us using the procedure outlined below.


    1. PROCEDURE FOR REPORTING INTELLECTUAL PROPERTY INFRINGEMENT:


       It is Creestock.com’ policy to (1) block access to or remove any content (including, without limitation,
       text, graphics, and photos) (collectively, “Content”) that it believes in good faith to infringe the
       intellectual property rights of third parties following receipt of a compliant notice; and (2) remove and
       discontinue service to repeat infringers.

       If you believe that Content residing on or accessible through the Creestock.com Service constitutes
       copyright infringement, or that your intellectual property rights have been otherwise violated, please
       send a notice of infringement containing the following information to the Designated Agent listed
       below:


    1. Identification of the copyrighted work or other intellectual property that you claim has been infringed
       on or through the Creestock.com Service, including the registration number(s) for any such material
       if applicable;
   2. Identification of the Content that you claim has infringed on the identified copyrighted work or other
       intellectual property, including (a) a description of how the material in question is using the
       copyrighted work or other intellectual property in a way that constitutes infringement, and (b) a
       description of where the material in question is located on or in the Creestock.com Service, with



https://creestock.com/dmca/                                                                                   Page 1 of 5
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.61 Filed 08/18/20 Page 25 of 71
DMCA - CreeStock.com                                                                     8/14/20, 2)09 PM



       sufficient detail that we may verify the existence of the material within the Creestock.com Service;
   3. Your contact information, including your full name, mailing address, telephone number, and email
       address;
   4. A statement by you that you have a good faith belief that the disputed use of the copyrighted work or
       other intellectual property is not authorized by the copyright holder, its agents, or the law;
   5. A statement by you, made under penalty of perjury, that the information provided in your notice is
       accurate and that you are the rights holder or are authorized to act on behalf of the rights holder; and
   6. An electronic or physical signature of the person authorized to act on behalf of the rights holder.


    1. ONCE PROPER BONA FIDE INFRINGEMENT NOTIFICATION IS RECEIVED BY THE DESIGNATED AGENT:


       It is Creestock.com policy:


    1. to remove or disable access to the allegedly-infringing Content;
   2. to notify the member whose Content has been removed or disabled; and
   3. that repeat offenders will have the allegedly-infringing Content removed from the Service and
       that Creestock.com will terminate such member’s access to the Service.


    1. PROCEDURE TO SUPPLY A COUNTER-NOTICE TO THE DESIGNATED AGENT:


       If the notified-member believes that the Content that was removed or to which access was disabled is
       either not infringing, or the member believes that he or she has the right to post and use such
       Content from the rights owner, the owner’s agent, or pursuant to the law (including as a fair use), the
       notified-member must send a counter-notice containing the following information to the Designated
       Agent listed below:


    1. Identification of the Content that has been removed or disabled, including a description of the where
       the material in question appeared on the Creestock.com Service before it was removed or disabled;
   2. A statement by you, made under penalty of perjury, that you have a good faith belief that the Content
       was removed or blocked as a result of a mistake or misidentification of the Content in question;
   3. Your contact information, including full name, mailing address, telephone number, and email
       address;
   4. A statement by you that you consent to the jurisdiction of the Federal Court for the judicial district in
       which your address is located or, if your address is outside of the USA, for the judicial district in
       which Creestock.com is located, and that you will accept service of process from the person who
       provided notification of the alleged infringement;

https://creestock.com/dmca/                                                                                    Page 2 of 5
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.62 Filed 08/18/20 Page 26 of 71
DMCA - CreeStock.com                                                                     8/14/20, 2)09 PM



   5. Your electronic or physical signature.


       If a counter-notice is received by the Designated Agent, Creestock.com may send a copy of the
       counter-notice to the original complaining party informing that party that Creestock.com may replace
       the removed Content or cease disabling it in 10 business days. Unless the rights owner files an action
       seeking a court order against the member, the removed Content may be replaced, or access to it
       restored, in 10 to 14 business days or more after receipt of the counter-notice, at Creestock.com ‘
       discretion.


       Please note that under Section 512(f) of the DMCA, any person who knowingly misrepresents that
       Content or activity is infringing may be subject to liability for damages, including attorney’s fees.

       You can file complaints through the links below for:


               An Intellectual Property Violation (https://creestock.com/dmca/intellectual-property-claim)
               An Acceptable Use Policy Violation (https://creestock.com/dmca/acceptable-use-policy-
               violation)




       Our Happy Customers




https://creestock.com/dmca/                                                                                    Page 3 of 5
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.63 Filed 08/18/20 Page 27 of 71
DMCA - CreeStock.com                                                                     8/14/20, 2)09 PM




       Thank you for my mask. I love it!!???                                I am very happy with this purchase! Both m
                                                                            well and looked great! I loved that they arri
                                                                            plastic bags too. They also shipped very qu
                                                                            appreciated since I have been wanting to g
                                                                            weeks. Great customer service. I would def
                                                                            this seller again!




       CORPORATE                           INFORMATION                        MORE INFO

       Contact Us                          Track Order                        ! Mail:
       (https://creestock.com/contact-     (https://creestock.com/track-
       us/)                                order/)                            support@creestock.com
       Privacy Policy                      Refund & Return                    ! Address: 17600 Yonge St,
       (https://creestock.com/privacy-     (https://creestock.com/refund-
       policy/)                            return/)                           Newmarket, ON L3Y 4Z1,
       DMCA                                Shipping & Delivery              Canada
       (https://creestock.com/dmca/)       (https://creestock.com/shipping-
                                           delivery/)                       ! Support Time: 8h30 AM :
          Acceptable Use Policy
       Violation                                                              5h30 PM
       (https://creestock.com/dmca/acceptable-
       use-policy-violation/)

           Intellectual Property Claim

https://creestock.com/dmca/                                                                                 Page 4 of 5
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.64 Filed 08/18/20 Page 28 of 71
DMCA - CreeStock.com                                                                     8/14/20, 2)09 PM



       (https://creestock.com/dmca/intellectual-
       property-claim/)

       Terms of service
       (https://creestock.com/terms-
       of-service/)




                                  © 2019 CreeStock.com (/). All rights reserved.
                                              Currency: USD (US Dollar)


                                              ! " " # $




https://creestock.com/dmca/                                                                       Page 5 of 5
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.65 Filed 08/18/20 Page 29 of 71
DMCA - PiperMall.com                                                                     8/14/20, 2)08 PM




                                                                                             0
                              (https://pipermall.com/)                       (https://pipermall.com/cart/)




                                                     DMCA
                                                      Home / DMCA




       INTELLECTUAL PROPERTY RIGHTS POLICY

       Creestock.com provides an internet-based platform that allows its users to design and sell their own
       T-shirts and other merchandise. We contractually prohibit our users from designing or selling
       merchandise that infringes the intellectual property rights of third parties (including without
       limitation copyright, trademark, and related rights). If you believe that a user of
       the Creestock.com service has infringed your intellectual property rights, we encourage you to
       contact us using the procedure outlined below.


    1. PROCEDURE FOR REPORTING INTELLECTUAL PROPERTY INFRINGEMENT:


       It is Creestock.com’ policy to (1) block access to or remove any content (including, without limitation,
       text, graphics, and photos) (collectively, “Content”) that it believes in good faith to infringe the
       intellectual property rights of third parties following receipt of a compliant notice; and (2) remove and
       discontinue service to repeat infringers.

       If you believe that Content residing on or accessible through the Creestock.com Service constitutes
       copyright infringement, or that your intellectual property rights have been otherwise violated, please
       send a notice of infringement containing the following information to the Designated Agent listed
       below:


    1. Identification of the copyrighted work or other intellectual property that you claim has been infringed
       on or through the Creestock.com Service, including the registration number(s) for any such material
       if applicable;
   2. Identification of the Content that you claim has infringed on the identified copyrighted work or other
       intellectual property, including (a) a description of how the material in question is using the
       copyrighted work or other intellectual property in a way that constitutes infringement, and (b) a
       description of where the material in question is located on or in the Creestock.com Service, with



https://pipermall.com/dmca/                                                                                   Page 1 of 5
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.66 Filed 08/18/20 Page 30 of 71
DMCA - PiperMall.com                                                                     8/14/20, 2)08 PM



       sufficient detail that we may verify the existence of the material within the Creestock.com Service;
   3. Your contact information, including your full name, mailing address, telephone number, and email
       address;
   4. A statement by you that you have a good faith belief that the disputed use of the copyrighted work or
       other intellectual property is not authorized by the copyright holder, its agents, or the law;
   5. A statement by you, made under penalty of perjury, that the information provided in your notice is
       accurate and that you are the rights holder or are authorized to act on behalf of the rights holder; and
   6. An electronic or physical signature of the person authorized to act on behalf of the rights holder.


    1. ONCE PROPER BONA FIDE INFRINGEMENT NOTIFICATION IS RECEIVED BY THE DESIGNATED AGENT:


       It is Creestock.com policy:


    1. to remove or disable access to the allegedly-infringing Content;
   2. to notify the member whose Content has been removed or disabled; and
   3. that repeat offenders will have the allegedly-infringing Content removed from the Service and
       that Creestock.com will terminate such member’s access to the Service.


    1. PROCEDURE TO SUPPLY A COUNTER-NOTICE TO THE DESIGNATED AGENT:


       If the notified-member believes that the Content that was removed or to which access was disabled is
       either not infringing, or the member believes that he or she has the right to post and use such
       Content from the rights owner, the owner’s agent, or pursuant to the law (including as a fair use), the
       notified-member must send a counter-notice containing the following information to the Designated
       Agent listed below:


    1. Identification of the Content that has been removed or disabled, including a description of the where
       the material in question appeared on the Creestock.com Service before it was removed or disabled;
   2. A statement by you, made under penalty of perjury, that you have a good faith belief that the Content
       was removed or blocked as a result of a mistake or misidentification of the Content in question;
   3. Your contact information, including full name, mailing address, telephone number, and email
       address;
   4. A statement by you that you consent to the jurisdiction of the Federal Court for the judicial district in
       which your address is located or, if your address is outside of the USA, for the judicial district in
       which Creestock.com is located, and that you will accept service of process from the person who
       provided notification of the alleged infringement;

https://pipermall.com/dmca/                                                                                    Page 2 of 5
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.67 Filed 08/18/20 Page 31 of 71
DMCA - PiperMall.com                                                                     8/14/20, 2)08 PM



   5. Your electronic or physical signature.


       If a counter-notice is received by the Designated Agent, Creestock.com may send a copy of the
       counter-notice to the original complaining party informing that party that Creestock.com may replace
       the removed Content or cease disabling it in 10 business days. Unless the rights owner files an action
       seeking a court order against the member, the removed Content may be replaced, or access to it
       restored, in 10 to 14 business days or more after receipt of the counter-notice, at Creestock.com ‘
       discretion.


       Please note that under Section 512(f) of the DMCA, any person who knowingly misrepresents that
       Content or activity is infringing may be subject to liability for damages, including attorney’s fees.

       You can file complaints through the links below for:


               An Intellectual Property Violation (https://pipermall.com/dmca/intellectual-property-claim)
               An Acceptable Use Policy Violation (https://pipermall.com/dmca/acceptable-use-policy-
               violation)




       Our Happy Customers




https://pipermall.com/dmca/                                                                                    Page 3 of 5
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.68 Filed 08/18/20 Page 32 of 71
DMCA - PiperMall.com                                                                     8/14/20, 2)08 PM

                                                                            !"#




       Thank you for my mask. I love it!!                                    I am very happy with this purchase! Both m
                                                                             well and looked great! I loved that they arri
                                                                             plastic bags too. They also shipped very qu
                                                                             appreciated since I have been wanting to g
                                                                             weeks. Great customer service. I would def
                                                                             this seller again!




       CORPORATE                            INFORMATION                        MORE INFO

       Contact Us                           Track Order                        ! support@pipermall.com
       (https://pipermall.com/contact-      (https://pipermall.com/track-
       us/)                                 order/)                            " Support Time: 8h30 AM :
       Privacy Policy                       Refund & Return                    5h30 PM
       (https://pipermall.com/privacy-      (https://pipermall.com/refund-
       policy/)                             return/)

       DMCA                                 Shipping & Delivery
       (https://pipermall.com/dmca/)        (https://pipermall.com/shipping-
                                            delivery/)
          Acceptable Use Policy
       Violation                       TERMS OF SERVICE
       (https://pipermall.com/dmca/acceptable-
                                       (https://pipermall.com/terms-
       use-policy-violation/)          of-service/)

           Intellectual Property Claim

https://pipermall.com/dmca/                                                                                  Page 4 of 5
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.69 Filed 08/18/20 Page 33 of 71
DMCA - PiperMall.com                                                                     8/14/20, 2)08 PM



       (https://pipermall.com/dmca/intellectual-
       property-claim/)

       TERMS OF SERVICE
       (https://pipermall.com/terms-
       of-service/)




                                   © 2019 PiperMall.com (/). All rights reserved.
                                               Currency: USD (US Dollar)


                                               ! " # # $




https://pipermall.com/dmca/                                                                       Page 5 of 5
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.70 Filed 08/18/20 Page 34 of 71
Privacy Policy - CreeStock.com                                                            8/14/20, 2)10 PM




                                                                                               0
                                        (https://creestock.com/)                   (https://creestock.com/cart/)




                                                 PRIVACY POLICY
                                                           Home / Privacy Policy




       Who we are
       Our website address is: https://creestock.com.


       What personal data we collect and why we collect it

       Comments
       When visitors leave comments on the site we collect the data shown in the comments form, and also
       the visitor’s IP address and browser user agent string to help spam detection.

       An anonymized string created from your email address (also called a hash) may be provided to the
       Gravatar service to see if you are using it. The Gravatar service privacy policy is available here:
       https://automattic.com/privacy/. After approval of your comment, your profile picture is visible to the
       public in the context of your comment.


       Media
       If you upload images to the website, you should avoid uploading images with embedded location data
       (EXIF GPS) included. Visitors to the website can download and extract any location data from images
       on the website.


       Contact forms

       Cookies



https://creestock.com/privacy-policy/                                                                              Page 1 of 5
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.71 Filed 08/18/20 Page 35 of 71
Privacy Policy - CreeStock.com                                                            8/14/20, 2)10 PM



       If you leave a comment on our site you may opt-in to saving your name, email address and website in
       cookies. These are for your convenience so that you do not have to fill in your details again when you
       leave another comment. These cookies will last for one year.


       If you have an account and you log in to this site, we will set a temporary cookie to determine if your
       browser accepts cookies. This cookie contains no personal data and is discarded when you close your
       browser.


       When you log in, we will also set up several cookies to save your login information and your screen
       display choices. Login cookies last for two days, and screen options cookies last for a year. If you
       select “Remember Me”, your login will persist for two weeks. If you log out of your account, the login
       cookies will be removed.


       If you edit or publish an article, an additional cookie will be saved in your browser. This cookie
       includes no personal data and simply indicates the post ID of the article you just edited. It expires
       after 1 day.


       Embedded content from other websites
       Articles on this site may include embedded content (e.g. videos, images, articles, etc.). Embedded
       content from other websites behaves in the exact same way as if the visitor has visited the other
       website.

       These websites may collect data about you, use cookies, embed additional third-party tracking, and
       monitor your interaction with that embedded content, including tracking your interaction with the
       embedded content if you have an account and are logged in to that website.


       Analytics

       Who we share your data with

       How long we retain your data
       If you leave a comment, the comment and its metadata are retained indefinitely. This is so we can
       recognize and approve any follow-up comments automatically instead of holding them in a
       moderation queue.




https://creestock.com/privacy-policy/                                                                           Page 2 of 5
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.72 Filed 08/18/20 Page 36 of 71
Privacy Policy - CreeStock.com                                                            8/14/20, 2)10 PM



       For users that register on our website (if any), we also store the personal information they provide in
       their user profile. All users can see, edit, or delete their personal information at any time (except they
       cannot change their username). Website administrators can also see and edit that information.


       What rights you have over your data
       If you have an account on this site, or have left comments, you can request to receive an exported file
       of the personal data we hold about you, including any data you have provided to us. You can also
       request that we erase any personal data we hold about you. This does not include any data we are
       obliged to keep for administrative, legal, or security purposes.


       Where we send your data
       Visitor comments may be checked through an automated spam detection service.


       Your contact information

       Additional information

       How we protect your data

       What data breach procedures we have in place

       What third parties we receive data from

       What automated decision making and/or profiling we do with
       user data

       Industry regulatory disclosure requirements



       Our Happy Customers



https://creestock.com/privacy-policy/                                                                          Page 3 of 5
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.73 Filed 08/18/20 Page 37 of 71
Privacy Policy - CreeStock.com                                                            8/14/20, 2)10 PM




       Thank you for my mask. I love it!!???                                I am very happy with this purchase! Both m
                                                                            well and looked great! I loved that they arri
                                                                            plastic bags too. They also shipped very qu
                                                                            appreciated since I have been wanting to g
                                                                            weeks. Great customer service. I would def
                                                                            this seller again!




       CORPORATE                           INFORMATION                        MORE INFO

       Contact Us                          Track Order                        ! Mail:
       (https://creestock.com/contact-     (https://creestock.com/track-
       us/)                                order/)                            support@creestock.com
       Privacy Policy                      Refund & Return                    ! Address: 17600 Yonge St,
       (https://creestock.com/privacy-     (https://creestock.com/refund-
       policy/)                            return/)                           Newmarket, ON L3Y 4Z1,
       DMCA                                Shipping & Delivery              Canada
       (https://creestock.com/dmca/)       (https://creestock.com/shipping-
                                           delivery/)                       ! Support Time: 8h30 AM :
          Acceptable Use Policy
       Violation                                                              5h30 PM
       (https://creestock.com/dmca/acceptable-
       use-policy-violation/)

           Intellectual Property Claim

https://creestock.com/privacy-policy/                                                                       Page 4 of 5
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.74 Filed 08/18/20 Page 38 of 71
Privacy Policy - CreeStock.com                                                            8/14/20, 2)10 PM



       (https://creestock.com/dmca/intellectual-
       property-claim/)

       Terms of service
       (https://creestock.com/terms-
       of-service/)




                                        © 2019 CreeStock.com (/). All rights reserved.
                                                    Currency: USD (US Dollar)


                                                    ! " " # $




https://creestock.com/privacy-policy/                                                             Page 5 of 5
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.75 Filed 08/18/20 Page 39 of 71
Privacy Policy - PiperMall.com                                                            8/14/20, 2)08 PM




                                                                                               0
                                        (https://pipermall.com/)                   (https://pipermall.com/cart/)




                                                 PRIVACY POLICY
                                                           Home / Privacy Policy




       Who we are
       Our website address is: https://pipermall.com.


       What personal data we collect and why we collect it

       Comments
       When visitors leave comments on the site we collect the data shown in the comments form, and also
       the visitor’s IP address and browser user agent string to help spam detection.

       An anonymized string created from your email address (also called a hash) may be provided to the
       Gravatar service to see if you are using it. The Gravatar service privacy policy is available here:
       https://automattic.com/privacy/. After approval of your comment, your profile picture is visible to the
       public in the context of your comment.


       Media
       If you upload images to the website, you should avoid uploading images with embedded location data
       (EXIF GPS) included. Visitors to the website can download and extract any location data from images
       on the website.


       Contact forms

       Cookies



https://pipermall.com/privacy-policy/                                                                              Page 1 of 5
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.76 Filed 08/18/20 Page 40 of 71
Privacy Policy - PiperMall.com                                                            8/14/20, 2)08 PM



       If you leave a comment on our site you may opt-in to saving your name, email address and website in
       cookies. These are for your convenience so that you do not have to fill in your details again when you
       leave another comment. These cookies will last for one year.


       If you have an account and you log in to this site, we will set a temporary cookie to determine if your
       browser accepts cookies. This cookie contains no personal data and is discarded when you close your
       browser.


       When you log in, we will also set up several cookies to save your login information and your screen
       display choices. Login cookies last for two days, and screen options cookies last for a year. If you
       select “Remember Me”, your login will persist for two weeks. If you log out of your account, the login
       cookies will be removed.


       If you edit or publish an article, an additional cookie will be saved in your browser. This cookie
       includes no personal data and simply indicates the post ID of the article you just edited. It expires
       after 1 day.


       Embedded content from other websites
       Articles on this site may include embedded content (e.g. videos, images, articles, etc.). Embedded
       content from other websites behaves in the exact same way as if the visitor has visited the other
       website.

       These websites may collect data about you, use cookies, embed additional third-party tracking, and
       monitor your interaction with that embedded content, including tracking your interaction with the
       embedded content if you have an account and are logged in to that website.


       Analytics

       Who we share your data with

       How long we retain your data
       If you leave a comment, the comment and its metadata are retained indefinitely. This is so we can
       recognize and approve any follow-up comments automatically instead of holding them in a
       moderation queue.




https://pipermall.com/privacy-policy/                                                                           Page 2 of 5
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.77 Filed 08/18/20 Page 41 of 71
Privacy Policy - PiperMall.com                                                            8/14/20, 2)08 PM



       For users that register on our website (if any), we also store the personal information they provide in
       their user profile. All users can see, edit, or delete their personal information at any time (except they
       cannot change their username). Website administrators can also see and edit that information.


       What rights you have over your data
       If you have an account on this site, or have left comments, you can request to receive an exported file
       of the personal data we hold about you, including any data you have provided to us. You can also
       request that we erase any personal data we hold about you. This does not include any data we are
       obliged to keep for administrative, legal, or security purposes.


       Where we send your data
       Visitor comments may be checked through an automated spam detection service.


       Your contact information

       Additional information

       How we protect your data

       What data breach procedures we have in place

       What third parties we receive data from

       What automated decision making and/or profiling we do with
       user data

       Industry regulatory disclosure requirements



       Our Happy Customers



https://pipermall.com/privacy-policy/                                                                          Page 3 of 5
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.78 Filed 08/18/20 Page 42 of 71
Privacy Policy - PiperMall.com                                                            8/14/20, 2)08 PM

                                                                            !"#




       Thank you for my mask. I love it!!                                    I am very happy with this purchase! Both m
                                                                             well and looked great! I loved that they arri
                                                                             plastic bags too. They also shipped very qu
                                                                             appreciated since I have been wanting to g
                                                                             weeks. Great customer service. I would def
                                                                             this seller again!




       CORPORATE                            INFORMATION                        MORE INFO

       Contact Us                           Track Order                        ! support@pipermall.com
       (https://pipermall.com/contact-      (https://pipermall.com/track-
       us/)                                 order/)                            " Support Time: 8h30 AM :
       Privacy Policy                       Refund & Return                    5h30 PM
       (https://pipermall.com/privacy-      (https://pipermall.com/refund-
       policy/)                             return/)

       DMCA                                 Shipping & Delivery
       (https://pipermall.com/dmca/)        (https://pipermall.com/shipping-
                                            delivery/)
          Acceptable Use Policy
       Violation                       TERMS OF SERVICE
       (https://pipermall.com/dmca/acceptable-
                                       (https://pipermall.com/terms-
       use-policy-violation/)          of-service/)

           Intellectual Property Claim

https://pipermall.com/privacy-policy/                                                                        Page 4 of 5
              Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.79 Filed 08/18/20 Page 43 of 71
Privacy Policy - PiperMall.com                                                            8/14/20, 2)08 PM



       (https://pipermall.com/dmca/intellectual-
       property-claim/)

       TERMS OF SERVICE
       (https://pipermall.com/terms-
       of-service/)




                                        © 2019 PiperMall.com (/). All rights reserved.
                                                    Currency: USD (US Dollar)


                                                    ! " # # $




https://pipermall.com/privacy-policy/                                                              Page 5 of 5
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.80 Filed 08/18/20 Page 44 of 71
Terms of service - CreeStock.com                                                          8/14/20, 2)10 PM




                                                                                           0
                                    (https://creestock.com/)                   (https://creestock.com/cart/)




                                          TERMS OF SERVICE
                                                     Home / Terms of service




       OVERVIEW

       This website is operated by CreeStock. Throughout the site, the terms “we”, “us” and “our” refer to
       CreeStock. CreeStock offers this website, including all information, tools and services available from
       this site to you, the user, conditioned upon your acceptance of all terms, conditions, policies and
       notices stated here.


       By visiting our site and/ or purchasing something from us, you engage in our “Service” and agree to be
       bound by the following terms and conditions (“Terms of Service”, “Terms”), including those additional
       terms and conditions and policies referenced herein and/or available by hyperlink. These Terms of
       Service apply to all users of the site, including without limitation users who are browsers, vendors,
       customers, merchants, and/ or contributors of content.


       Please read these Terms of Service carefully before accessing or using our website. By accessing or
       using any part of the site, you agree to be bound by these Terms of Service. If you do not agree to all
       the terms and conditions of this agreement, then you may not access the website or use any services.
       If these Terms of Service are considered an offer, acceptance is expressly limited to these Terms of
       Service.


       Any new features or tools which are added to the current store shall also be subject to the Terms of
       Service. You can review the most current version of the Terms of Service at any time on this page. We
       reserve the right to update, change or replace any part of these Terms of Service by posting updates
       and/or changes to our website. It is your responsibility to check this page periodically for changes.
       Your continued use of or access to the website following the posting of any changes constitutes
       acceptance of those changes.


       Our store is hosted on Shopify Inc. They provide us with the online e-commerce platform that allows
       us to sell our products and services to you.


       SECTION 1 – ONLINE STORE TERMS

https://creestock.com/terms-of-service/                                                                          Page 1 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.81 Filed 08/18/20 Page 45 of 71
Terms of service - CreeStock.com                                                          8/14/20, 2)10 PM



       By agreeing to these Terms of Service, you represent that you are at least the age of majority in your
       state or province of residence, or that you are the age of majority in your state or province of residence
       and you have given us your consent to allow any of your minor dependents to use this site.


       You may not use our products for any illegal or unauthorized purpose nor may you, in the use of the
       Service, violate any laws in your jurisdiction (including but not limited to copyright laws).


       You must not transmit any worms or viruses or any code of a destructive nature.


       A breach or violation of any of the Terms will result in immediate termination of your Services.


       SECTION 2 – GENERAL CONDITIONS


       We reserve the right to refuse service to anyone for any reason at any time.

       You understand that your content (not including credit card information), may be transferred
       unencrypted and involve (a) transmissions over various networks; and (b) changes to conform and
       adapt to technical requirements of connecting networks or devices. Credit card information is always
       encrypted during transfer over networks.


       You agree not to reproduce, duplicate, copy, sell, resell or exploit any portion of the Service, use of the
       Service, or access to the Service or any contact on the website through which the service is provided,
       without express written permission by us.

       The headings used in this agreement are included for convenience only and will not limit or otherwise
       affect these Terms.


       SECTION 3 – ACCURACY, COMPLETENESS AND TIMELINESS OF INFORMATION

       We are not responsible if information made available on this site is not accurate, complete or current.
       The material on this site is provided for general information only and should not be relied upon or
       used as the sole basis for making decisions without consulting primary, more accurate, more
       complete or more timely sources of information. Any reliance on the material on this site is at your
       own risk.

       This site may contain certain historical information. Historical information, necessarily, is not current
       and is provided for your reference only. We reserve the right to modify the contents of this site at any
       time, but we have no obligation to update any information on our site. You agree that it is your
       responsibility to monitor changes to our site.


https://creestock.com/terms-of-service/                                                                         Page 2 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.82 Filed 08/18/20 Page 46 of 71
Terms of service - CreeStock.com                                                          8/14/20, 2)10 PM



       SECTION 4 – MODIFICATIONS TO THE SERVICE AND PRICES


       Prices for our products are subject to change without notice.

       We reserve the right at any time to modify or discontinue the Service (or any part or content thereof)
       without notice at any time.


       We shall not be liable to you or to any third-party for any modification, price change, suspension or
       discontinuance of the Service.


       SECTION 5 – PRODUCTS OR SERVICES (if applicable)

       Certain products or services may be available exclusively online through the website. These products
       or services may have limited quantities and are subject to return or exchange only according to our
       Return Policy.

       We have made every effort to display as accurately as possible the colors and images of our products
       that appear at the store. We cannot guarantee that your computer monitor’s display of any color will
       be accurate.

       We reserve the right, but are not obligated, to limit the sales of our products or Services to any person,
       geographic region or jurisdiction. We may exercise this right on a case-by-case basis. We reserve the
       right to limit the quantities of any products or services that we offer. All descriptions of products or
       product pricing are subject to change at anytime without notice, at the sole discretion of us. We
       reserve the right to discontinue any product at any time. Any offer for any product or service made on
       this site is void where prohibited.


       We do not warrant that the quality of any products, services, information, or other material purchased
       or obtained by you will meet your expectations, or that any errors in the Service will be corrected.


       SECTION 6 – ACCURACY OF BILLING AND ACCOUNT INFORMATION

       We reserve the right to refuse any order you place with us. We may, in our sole discretion, limit or
       cancel quantities purchased per person, per household or per order. These restrictions may include
       orders placed by or under the same customer account, the same credit card, and/or orders that use
       the same billing and/or shipping address. In the event that we make a change to or cancel an order,
       we may attempt to notify you by contacting the e-mail and/or billing address/phone number provided
       at the time the order was made. We reserve the right to limit or prohibit orders that, in our sole
       judgment, appear to be placed by dealers, resellers or distributors.


https://creestock.com/terms-of-service/                                                                        Page 3 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.83 Filed 08/18/20 Page 47 of 71
Terms of service - CreeStock.com                                                          8/14/20, 2)10 PM



       You agree to provide current, complete and accurate purchase and account information for all
       purchases made at our store. You agree to promptly update your account and other information,
       including your email address and credit card numbers and expiration dates, so that we can complete
       your transactions and contact you as needed.


       For more detail, please review our Returns Policy.

       SECTION 7 – OPTIONAL TOOLS

       We may provide you with access to third-party tools over which we neither monitor nor have any
       control nor input.

       You acknowledge and agree that we provide access to such tools ”as is” and “as available” without any
       warranties, representations or conditions of any kind and without any endorsement. We shall have no
       liability whatsoever arising from or relating to your use of optional third-party tools.

       Any use by you of optional tools offered through the site is entirely at your own risk and discretion and
       you should ensure that you are familiar with and approve of the terms on which tools are provided by
       the relevant third-party provider(s).


       We may also, in the future, offer new services and/or features through the website (including, the
       release of new tools and resources). Such new features and/or services shall also be subject to these
       Terms of Service.

       SECTION 8 – THIRD-PARTY LINKS


       Certain content, products and services available via our Service may include materials from third-
       parties.

       Third-party links on this site may direct you to third-party websites that are not affiliated with us. We
       are not responsible for examining or evaluating the content or accuracy and we do not warrant and
       will not have any liability or responsibility for any third-party materials or websites, or for any other
       materials, products, or services of third-parties.

       We are not liable for any harm or damages related to the purchase or use of goods, services,
       resources, content, or any other transactions made in connection with any third-party websites.
       Please review carefully the third-party’s policies and practices and make sure you understand them
       before you engage in any transaction. Complaints, claims, concerns, or questions regarding third-
       party products should be directed to the third-party.


https://creestock.com/terms-of-service/                                                                        Page 4 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.84 Filed 08/18/20 Page 48 of 71
Terms of service - CreeStock.com                                                          8/14/20, 2)10 PM



       SECTION 9 – USER COMMENTS, FEEDBACK AND OTHER SUBMISSIONS

       If, at our request, you send certain specific submissions (for example contest entries) or without a
       request from us you send creative ideas, suggestions, proposals, plans, or other materials, whether
       online, by email, by postal mail, or otherwise (collectively, ‘comments’), you agree that we may, at any
       time, without restriction, edit, copy, publish, distribute, translate and otherwise use in any medium
       any comments that you forward to us. We are and shall be under no obligation (1) to maintain any
       comments in confidence; (2) to pay compensation for any comments; or (3) to respond to any
       comments.

       We may, but have no obligation to, monitor, edit or remove content that we determine in our sole
       discretion are unlawful, offensive, threatening, libelous, defamatory, pornographic, obscene or
       otherwise objectionable or violates any party’s intellectual property or these Terms of Service.

       You agree that your comments will not violate any right of any third-party, including copyright,
       trademark, privacy, personality or other personal or proprietary right. You further agree that your
       comments will not contain libelous or otherwise unlawful, abusive or obscene material, or contain any
       computer virus or other malware that could in any way affect the operation of the Service or any
       related website. You may not use a false e-mail address, pretend to be someone other than yourself, or
       otherwise mislead us or third-parties as to the origin of any comments. You are solely responsible for
       any comments you make and their accuracy. We take no responsibility and assume no liability for any
       comments posted by you or any third-party.

       SECTION 10 – PERSONAL INFORMATION

       Your submission of personal information through the store is governed by our Privacy Policy. To view
       our Privacy Policy.


       SECTION 10A – SMS/MMS MOBILE MESSAGE MARKETING PROGRAM TERMS AND CONDITIONS

       CreeStock (hereinafter, “We,” “Us,” “Our”) is offering a mobile messaging program (the “Program”),
       which you agree to use and participate in subject to these Mobile Messaging Terms and Conditions
       and Privacy Policy (the “Agreement”). By opting in to or participating in any of our Programs, you
       accept and agree to these terms and conditions, including, without limitation, your agreement to
       resolve any disputes with us through binding, individual-only arbitration, as detailed in the “Dispute
       Resolution” section below. This Agreement is limited to the Program and is not intended to modify
       other Terms and Conditions or Privacy Policy that may govern the relationship between you and Us in
       other contexts.



https://creestock.com/terms-of-service/                                                                       Page 5 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.85 Filed 08/18/20 Page 49 of 71
Terms of service - CreeStock.com                                                          8/14/20, 2)10 PM



       User Opt In: The Program allows Users to receive SMS/MMS mobile messages by affirmatively opting
       into the Program, such as through online or application-based enrollment forms. Regardless of the
       opt-in method you utilized to join the Program, you agree that this Agreement applies to your
       participation in the Program. By participating in the Program, you agree to receive autodialed or
       prerecorded marketing mobile messages at the phone number associated with your opt-in, and you
       understand that consent is not required to make any purchase from Us. While you consent to receive
       messages sent using an autodialer, the foregoing shall not be interpreted to suggest or imply that
       any or all of Our mobile messages are sent using an automatic telephone dialing system (“ATDS” or
       “autodialer”). Message and data rates may apply.

       User Opt Out: If you do not wish to continue participating in the Program or no longer agree to this
       Agreement, you agree to reply STOP, END, CANCEL, UNSUBSCRIBE, or QUIT to any mobile message from
       Us in order to opt out of the Program. You may receive an additional mobile message confirming your
       decision to opt out. You understand and agree that the foregoing options are the only reasonable
       methods of opting out. You also understand and agree that any other method of opting out, including,
       but not limited to, texting words other than those set forth above or verbally requesting one of our
       employees to remove you from our list, is not a reasonable means of opting out.


       Duty to Notify and Indemnify: If at any time you intend to stop using the mobile telephone number
       that has been used to subscribe to the Program, including canceling your service plan or selling or
       transferring the phone number to another party, you agree that you will complete the User Opt Out
       process set forth above prior to ending your use of the mobile telephone number. You understand and
       agree that your agreement to do so is a material part of these terms and conditions. You further agree
       that, if you discontinue the use of your mobile telephone number without notifying Us of such change,
       you agree that you will be responsible for all costs (including attorneys’ fees) and liabilities incurred
       by Us, or any party that assists in the delivery of the mobile messages, as a result of claims brought
       by individual(s) who are later assigned that mobile telephone number. This duty and agreement shall
       survive any cancellation or termination of your agreement to participate in any of our Programs.


       YOU AGREE THAT YOU SHALL INDEMNIFY, DEFEND, AND HOLD US HARMLESS FROM ANY CLAIM OR
       LIABILITY RESULTING FROM YOUR FAILURE TO NOTIFY US OF A CHANGE IN THE INFORMATION YOU HAVE
       PROVIDED, INCLUDING ANY CLAIM OR LIABILITY UNDER THE TELEPHONE CONSUMER PROTECTION ACT, 47
       U.S.C. § 227, et seq., OR SIMILAR STATE AND FEDERAL LAWS, AND ANY REGULATIONS PROMULGATED
       THEREUNDER RESULTING FROM US ATTEMPTING TO CONTACT YOU AT THE MOBILE TELEPHONE NUMBER
       YOU PROVIDED.

       Program Description: Without limiting the scope of the Program, users that opt into the Program can
       expect to receive messages concerning the marketing and sale of personally worn clothing, active
       wear, footwear and general home wares.

https://creestock.com/terms-of-service/                                                                       Page 6 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.86 Filed 08/18/20 Page 50 of 71
Terms of service - CreeStock.com                                                          8/14/20, 2)10 PM



       Cost and Frequency: Message and data rates may apply. The Program involves recurring mobile
       messages, and additional mobile messages may be sent periodically based on your interaction with
       Us.


       Support Instructions: For support regarding the Program, text “HELP” to the number you received
       messages from or email us at support@gearbunch.com. Please note that the use of this email
       address is not an acceptable method of opting out of the program. Opt outs must be submitted in
       accordance with the procedures set forth above.


       MMS Disclosure: The Program will send SMS TMs (terminating messages) if your mobile device does
       not support MMS messaging.

       Our Disclaimer of Warranty: The Program is offered on an “as-is” basis and may not be available in all
       areas at all times and may not continue to work in the event of product, software, coverage or other
       changes made by your wireless carrier. We will not be liable for any delays or failures in the receipt of
       any mobile messages connected with this Program. Delivery of mobile messages is subject to
       effective transmission from your wireless service provider/network operator and is outside of Our
       control. T-Mobile is not liable for delayed or undelivered mobile messages.


       Participant Requirements: You must have a wireless device of your own, capable of two-way
       messaging, be using a participating wireless carrier, and be a wireless service subscriber with text
       messaging service. Not all cellular phone providers carry the necessary service to participate. Check
       your phone capabilities for specific text messaging instructions.

       Age Restriction: You may not use of engage with the Platform if you are under thirteen (13) years of
       age. If you use or engage with the Platform and are between the ages of thirteen (13) and eighteen (18)
       years of age, you must have your parent’s or legal guardian’s permission to do so. By using or
       engaging with the Platform, you acknowledge and agree that you are not under the age of thirteen (13)
       years, are between the ages of thirteen (13) and eighteen (18) and have your parent’s or legal
       guardian’s permission to use or engage with the Platform, or are of adult age in your jurisdiction. By
       using or engaging with the Platform, you also acknowledge and agree that you are permitted by your
       jurisdiction’s Applicable Law to use and/or engage with the Platform.


       Prohibited Content: You acknowledge and agree to not send any prohibited content over the Platform.
       Prohibited content includes:

       Any fraudulent, libelous, defamatory, scandalous, threatening, harassing, or stalking activity;
       Objectionable content, including profanity, obscenity, lasciviousness, violence, bigotry, hatred, and
       discrimination on the basis of race, sex, religion, nationality, disability, sexual orientation, or age;


https://creestock.com/terms-of-service/                                                                           Page 7 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.87 Filed 08/18/20 Page 51 of 71
Terms of service - CreeStock.com                                                          8/14/20, 2)10 PM



       Pirated computer programs, viruses, worms, Trojan horses, or other harmful code;
       Any product, service, or promotion that is unlawful where such product, service, or promotion thereof
       is received;
       Any content that implicates and/or references personal health information that is protected by the
       Health Insurance Portability and Accountability Act (“HIPAA”) or the Health Information Technology for
       Economic and Clinical Health Act (“HITEC” Act); and
       Any other content that is prohibited by Applicable Law in the jurisdiction from which the message is
       sent.

       Dispute Resolution: In the event that there is a dispute, claim, or controversy between you and Us, or
       between you and Stodge, LLC d/b/a Postscript or any other third-party service provider acting on Our
       behalf to transmit the mobile messages within the scope of the Program, arising out of or relating to
       federal or state statutory claims, common law claims, this Agreement, or the breach, termination,
       enforcement, interpretation or validity thereof, including the determination of the scope or
       applicability of this agreement to arbitrate, such dispute, claim, or controversy will be, to the fullest
       extent permitted by law, determined by arbitration in New South Wales before one arbitrator.


       The parties agree to submit the dispute to binding arbitration in accordance with the Commercial
       Arbitration Rules of the American Arbitration Association (“AAA”) then in effect. Except as otherwise
       provided herein, the arbitrator shall apply the substantive laws of the Federal Judicial Circuit in which
       GearBunch’s principle place of business is located, without regard to its conflict of laws rules. Within
       ten (10) calendar days after the arbitration demand is served upon a party, the parties must jointly
       select an arbitrator with at least five years’ experience in that capacity and who has knowledge of and
       experience with the subject matter of the dispute. If the parties do not agree on an arbitrator within
       ten (10) calendar days, a party may petition the AAA to appoint an arbitrator, who must satisfy the
       same experience requirement. In the event of a dispute, the arbitrator shall decide the enforceability
       and interpretation of this arbitration agreement in accordance with the Federal Arbitration Act (“FAA”).
       The parties also agree that the AAA’s rules governing Emergency Measures of Protection shall apply in
       lieu of seeking emergency injunctive relief from a court. The decision of the arbitrator shall be final
       and binding, and no party shall have rights of appeal except for those provided in section 10 of the
       FAA. Each party shall bear its share of the fees paid for the arbitrator and the administration of the
       arbitration; however, the arbitrator shall have the power to order one party to pay all or any portion of
       such fees as part of a well-reasoned decision. The parties agree that the arbitrator shall have the
       authority to award attorneys’ fees only to the extent expressly authorized by statute or contract. The
       arbitrator shall have no authority to award punitive damages and each party hereby waives any right
       to seek or recover punitive damages with respect to any dispute resolved by arbitration. The parties
       agree to arbitrate solely on an individual basis, and this agreement does not permit class arbitration
       or any claims brought as a plaintiff or class member in any class or representative arbitration
       proceeding. Except as may be required by law, neither a party nor the arbitrator may disclose the

https://creestock.com/terms-of-service/                                                                          Page 8 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.88 Filed 08/18/20 Page 52 of 71
Terms of service - CreeStock.com                                                          8/14/20, 2)10 PM



       existence, content, or results of any arbitration without the prior written consent of both parties,
       unless to protect or pursue a legal right. If any term or provision of this Section is invalid, illegal, or
       unenforceable in any jurisdiction, such invalidity, illegality, or unenforceability shall not affect any
       other term or provision of this Section or invalidate or render unenforceable such term or provision in
       any other jurisdiction. If for any reason a dispute proceeds in court rather than in arbitration, the
       parties hereby waive any right to a jury trial. This arbitration provision shall survive any cancellation
       or termination of your agreement to participate in any of our Programs.

       Miscellaneous: You warrant and represent to Us that you have all necessary rights, power, and
       authority to agree to these Terms and perform your obligations hereunder, and nothing contained in
       this Agreement or in the performance of such obligations will place you in breach of any other
       contract or obligation. The failure of either party to exercise in any respect any right provided for
       herein will not be deemed a waiver of any further rights hereunder. If any provision of this Agreement
       is found to be unenforceable or invalid, that provision will be limited or eliminated to the minimum
       extent necessary so that this Agreement will otherwise remain in full force and effect and enforceable.
       Any new features, changes, updates or improvements of the Program shall be subject to this
       Agreement unless explicitly stated otherwise in writing. We reserve the right to change this
       Agreement from time to time. Any updates to this Agreement shall be communicated to you. You
       acknowledge your responsibility to review this Agreement from time to time and to be aware of any
       such changes. By continuing to participate in the Program after any such changes, you accept this
       Agreement, as modified.

       SECTION 11 – ERRORS, INACCURACIES AND OMISSIONS


       Occasionally there may be information on our site or in the Service that contains typographical errors,
       inaccuracies or omissions that may relate to product descriptions, pricing, promotions, offers,
       product shipping charges, transit times and availability. We reserve the right to correct any errors,
       inaccuracies or omissions, and to change or update information or cancel orders if any information in
       the Service or on any related website is inaccurate at any time without prior notice (including after
       you have submitted your order).

       We undertake no obligation to update, amend or clarify information in the Service or on any related
       website, including without limitation, pricing information, except as required by law. No specified
       update or refresh date applied in the Service or on any related website, should be taken to indicate
       that all information in the Service or on any related website has been modified or updated.


       SECTION 12 – PROHIBITED USES




https://creestock.com/terms-of-service/                                                                              Page 9 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.89 Filed 08/18/20 Page 53 of 71
Terms of service - CreeStock.com                                                          8/14/20, 2)10 PM



       In addition to other prohibitions as set forth in the Terms of Service, you are prohibited from using the
       site or its content: (a) for any unlawful purpose; (b) to solicit others to perform or participate in any
       unlawful acts; (c) to violate any international, federal, provincial or state regulations, rules, laws, or
       local ordinances; (d) to infringe upon or violate our intellectual property rights or the intellectual
       property rights of others; (e) to harass, abuse, insult, harm, defame, slander, disparage, intimidate, or
       discriminate based on gender, sexual orientation, religion, ethnicity, race, age, national origin, or
       disability; (f) to submit false or misleading information; (g) to upload or transmit viruses or any other
       type of malicious code that will or may be used in any way that will affect the functionality or
       operation of the Service or of any related website, other websites, or the Internet; (h) to collect or track
       the personal information of others; (i) to spam, phish, pharm, pretext, spider, crawl, or scrape; (j) for
       any obscene or immoral purpose; or (k) to interfere with or circumvent the security features of the
       Service or any related website, other websites, or the Internet. We reserve the right to terminate your
       use of the Service or any related website for violating any of the prohibited uses.


       SECTION 13 – DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY

       We do not guarantee, represent or warrant that your use of our service will be uninterrupted, timely,
       secure or error-free.

       We do not warrant that the results that may be obtained from the use of the service will be accurate or
       reliable.


       You agree that from time to time we may remove the service for indefinite periods of time or cancel
       the service at any time, without notice to you.


       You expressly agree that your use of, or inability to use, the service is at your sole risk. The service and
       all products and services delivered to you through the service are (except as expressly stated by us)
       provided ‘as is’ and ‘as available’ for your use, without any representation, warranties or conditions of
       any kind, either express or implied, including all implied warranties or conditions of merchantability,
       merchantable quality, fitness for a particular purpose, durability, title, and non-infringement.


       In no case shall Gearbunch, our directors, officers, employees, affiliates, agents, contractors, interns,
       suppliers, service providers or licensors be liable for any injury, loss, claim, or any direct, indirect,
       incidental, punitive, special, or consequential damages of any kind, including, without limitation lost
       profits, lost revenue, lost savings, loss of data, replacement costs, or any similar damages, whether
       based in contract, tort (including negligence), strict liability or otherwise, arising from your use of any
       of the service or any products procured using the service, or for any other claim related in any way to
       your use of the service or any product, including, but not limited to, any errors or omissions in any
       content, or any loss or damage of any kind incurred as a result of the use of the service or any content


https://creestock.com/terms-of-service/                                                                            Page 10 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.90 Filed 08/18/20 Page 54 of 71
Terms of service - CreeStock.com                                                          8/14/20, 2)10 PM



       (or product) posted, transmitted, or otherwise made available via the service, even if advised of their
       possibility. Because some states or jurisdictions do not allow the exclusion or the limitation of
       liability for consequential or incidental damages, in such states or jurisdictions, our liability shall be
       limited to the maximum extent permitted by law.


       SECTION 14 – INDEMNIFICATION

       You agree to indemnify, defend and hold harmless Gearbunch and our parent, subsidiaries, affiliates,
       partners, officers, directors, agents, contractors, licensors, service providers, subcontractors,
       suppliers, interns and employees, harmless from any claim or demand, including reasonable
       attorneys’ fees, made by any third-party due to or arising out of your breach of these Terms of Service
       or the documents they incorporate by reference, or your violation of any law or the rights of a third-
       party.


       SECTION 15 – SEVERABILITY


       In the event that any provision of these Terms of Service is determined to be unlawful, void or
       unenforceable, such provision shall nonetheless be enforceable to the fullest extent permitted by
       applicable law, and the unenforceable portion shall be deemed to be severed from these Terms of
       Service, such determination shall not affect the validity and enforceability of any other remaining
       provisions.


       SECTION 16 – TERMINATION

       The obligations and liabilities of the parties incurred prior to the termination date shall survive the
       termination of this agreement for all purposes.

       These Terms of Service are effective unless and until terminated by either you or us. You may
       terminate these Terms of Service at any time by notifying us that you no longer wish to use our
       Services, or when you cease using our site.

       If in our sole judgment you fail, or we suspect that you have failed, to comply with any term or
       provision of these Terms of Service, we also may terminate this agreement at any time without notice
       and you will remain liable for all amounts due up to and including the date of termination; and/or
       accordingly may deny you access to our Services (or any part thereof).


       SECTION 17 – ENTIRE AGREEMENT




https://creestock.com/terms-of-service/                                                                       Page 11 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.91 Filed 08/18/20 Page 55 of 71
Terms of service - CreeStock.com                                                          8/14/20, 2)10 PM



       The failure of us to exercise or enforce any right or provision of these Terms of Service shall not
       constitute a waiver of such right or provision.

       These Terms of Service and any policies or operating rules posted by us on this site or in respect to
       The Service constitutes the entire agreement and understanding between you and us and govern your
       use of the Service, superseding any prior or contemporaneous agreements, communications and
       proposals, whether oral or written, between you and us (including, but not limited to, any prior
       versions of the Terms of Service).

       Any ambiguities in the interpretation of these Terms of Service shall not be construed against the
       drafting party.

       SECTION 18 – RETURNS & REFUND POLICY


       Please click here to view our Returns and Refund Policy in full.


       SECTION 20 – CHANGES TO TERMS OF SERVICE

       You can review the most current version of the Terms of Service at any time at this page.


       We reserve the right, at our sole discretion, to update, change or replace any part of these Terms of
       Service by posting updates and changes to our website. It is your responsibility to check our website
       periodically for changes. Your continued use of or access to our website or the Service following the
       posting of any changes to these Terms of Service constitutes acceptance of those changes.

       SECTION 21 – CONTACT INFORMATION


       Questions about the Terms of Service should be sent to us at Support@CreeStock.com




       Our Happy Customers




https://creestock.com/terms-of-service/                                                                        Page 12 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.92 Filed 08/18/20 Page 56 of 71
Terms of service - CreeStock.com                                                          8/14/20, 2)10 PM




       Thank you for my mask. I love it!!???                                I am very happy with this purchase! Both m
                                                                            well and looked great! I loved that they arri
                                                                            plastic bags too. They also shipped very qu
                                                                            appreciated since I have been wanting to g
                                                                            weeks. Great customer service. I would def
                                                                            this seller again!




       CORPORATE                           INFORMATION                        MORE INFO

       Contact Us                          Track Order
                                                                              ! Mail:
       (https://creestock.com/contact-     (https://creestock.com/track-
       us/)                                order/)
                                                                              support@creestock.com
       Privacy Policy                      Refund & Return                    ! Address: 17600 Yonge St,
       (https://creestock.com/privacy-     (https://creestock.com/refund-
       policy/)                            return/)                           Newmarket, ON L3Y 4Z1,
       DMCA                                Shipping & Delivery              Canada
       (https://creestock.com/dmca/)       (https://creestock.com/shipping-
                                           delivery/)                       ! Support Time: 8h30 AM :
          Acceptable Use Policy
       Violation                                                              5h30 PM
       (https://creestock.com/dmca/acceptable-
       use-policy-violation/)

           Intellectual Property Claim

https://creestock.com/terms-of-service/                                                                   Page 13 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.93 Filed 08/18/20 Page 57 of 71
Terms of service - CreeStock.com                                                          8/14/20, 2)10 PM



       (https://creestock.com/dmca/intellectual-
       property-claim/)

       Terms of service
       (https://creestock.com/terms-
       of-service/)




                                          © 2019 CreeStock.com (/). All rights reserved.
                                                      Currency: USD (US Dollar)


                                                      ! " " # $




https://creestock.com/terms-of-service/                                                          Page 14 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.94 Filed 08/18/20 Page 58 of 71
TERMS OF SERVICE - PiperMall.com                                                         8/14/20, 2)08 PM




                                          TERMS OF SERVICE
                                              Home / TERMS OF SERVICE




       OVERVIEW

       This website is operated by Pipermall. Throughout the site, the terms “we”, “us” and “our” refer to
       Pipermall. Pipermall offers this website, including all information, tools and services available from
       this site to you, the user, conditioned upon your acceptance of all terms, conditions, policies and
       notices stated here.


       By visiting our site and/ or purchasing something from us, you engage in our “Service” and agree to be
       bound by the following terms and conditions (“Terms of Service”, “Terms”), including those additional
       terms and conditions and policies referenced herein and/or available by hyperlink. These Terms of
       Service apply to all users of the site, including without limitation users who are browsers, vendors,
       customers, merchants, and/ or contributors of content.


       Please read these Terms of Service carefully before accessing or using our website. By accessing or
       using any part of the site, you agree to be bound by these Terms of Service. If you do not agree to all
       the terms and conditions of this agreement, then you may not access the website or use any services.
       If these Terms of Service are considered an offer, acceptance is expressly limited to these Terms of
       Service.


       Any new features or tools which are added to the current store shall also be subject to the Terms of
       Service. You can review the most current version of the Terms of Service at any time on this page. We
       reserve the right to update, change or replace any part of these Terms of Service by posting updates
       and/or changes to our website. It is your responsibility to check this page periodically for changes.
       Your continued use of or access to the website following the posting of any changes constitutes
       acceptance of those changes.


       Our store is hosted on Shopify Inc. They provide us with the online e-commerce platform that allows
       us to sell our products and services to you.


       SECTION 1 – ONLINE STORE TERMS

https://pipermall.com/terms-of-service/                                                                          Page 1 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.95 Filed 08/18/20 Page 59 of 71
TERMS OF SERVICE - PiperMall.com                                                         8/14/20, 2)08 PM



       By agreeing to these Terms of Service, you represent that you are at least the age of majority in your
       state or province of residence, or that you are the age of majority in your state or province of residence
       and you have given us your consent to allow any of your minor dependents to use this site.


       You may not use our products for any illegal or unauthorized purpose nor may you, in the use of the
       Service, violate any laws in your jurisdiction (including but not limited to copyright laws).


       You must not transmit any worms or viruses or any code of a destructive nature.


       A breach or violation of any of the Terms will result in immediate termination of your Services.


       SECTION 2 – GENERAL CONDITIONS


       We reserve the right to refuse service to anyone for any reason at any time.

       You understand that your content (not including credit card information), may be transferred
       unencrypted and involve (a) transmissions over various networks; and (b) changes to conform and
       adapt to technical requirements of connecting networks or devices. Credit card information is always
       encrypted during transfer over networks.


       You agree not to reproduce, duplicate, copy, sell, resell or exploit any portion of the Service, use of the
       Service, or access to the Service or any contact on the website through which the service is provided,
       without express written permission by us.

       The headings used in this agreement are included for convenience only and will not limit or otherwise
       affect these Terms.


       SECTION 3 – ACCURACY, COMPLETENESS AND TIMELINESS OF INFORMATION

       We are not responsible if information made available on this site is not accurate, complete or current.
       The material on this site is provided for general information only and should not be relied upon or
       used as the sole basis for making decisions without consulting primary, more accurate, more
       complete or more timely sources of information. Any reliance on the material on this site is at your
       own risk.

       This site may contain certain historical information. Historical information, necessarily, is not current
       and is provided for your reference only. We reserve the right to modify the contents of this site at any
       time, but we have no obligation to update any information on our site. You agree that it is your
       responsibility to monitor changes to our site.


https://pipermall.com/terms-of-service/                                                                         Page 2 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.96 Filed 08/18/20 Page 60 of 71
TERMS OF SERVICE - PiperMall.com                                                         8/14/20, 2)08 PM



       SECTION 4 – MODIFICATIONS TO THE SERVICE AND PRICES


       Prices for our products are subject to change without notice.

       We reserve the right at any time to modify or discontinue the Service (or any part or content thereof)
       without notice at any time.


       We shall not be liable to you or to any third-party for any modification, price change, suspension or
       discontinuance of the Service.


       SECTION 5 – PRODUCTS OR SERVICES (if applicable)

       Certain products or services may be available exclusively online through the website. These products
       or services may have limited quantities and are subject to return or exchange only according to our
       Return Policy.

       We have made every effort to display as accurately as possible the colors and images of our products
       that appear at the store. We cannot guarantee that your computer monitor’s display of any color will
       be accurate.

       We reserve the right, but are not obligated, to limit the sales of our products or Services to any person,
       geographic region or jurisdiction. We may exercise this right on a case-by-case basis. We reserve the
       right to limit the quantities of any products or services that we offer. All descriptions of products or
       product pricing are subject to change at anytime without notice, at the sole discretion of us. We
       reserve the right to discontinue any product at any time. Any offer for any product or service made on
       this site is void where prohibited.


       We do not warrant that the quality of any products, services, information, or other material purchased
       or obtained by you will meet your expectations, or that any errors in the Service will be corrected.


       SECTION 6 – ACCURACY OF BILLING AND ACCOUNT INFORMATION

       We reserve the right to refuse any order you place with us. We may, in our sole discretion, limit or
       cancel quantities purchased per person, per household or per order. These restrictions may include
       orders placed by or under the same customer account, the same credit card, and/or orders that use
       the same billing and/or shipping address. In the event that we make a change to or cancel an order,
       we may attempt to notify you by contacting the e-mail and/or billing address/phone number provided
       at the time the order was made. We reserve the right to limit or prohibit orders that, in our sole
       judgment, appear to be placed by dealers, resellers or distributors.


https://pipermall.com/terms-of-service/                                                                        Page 3 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.97 Filed 08/18/20 Page 61 of 71
TERMS OF SERVICE - PiperMall.com                                                         8/14/20, 2)08 PM



       You agree to provide current, complete and accurate purchase and account information for all
       purchases made at our store. You agree to promptly update your account and other information,
       including your email address and credit card numbers and expiration dates, so that we can complete
       your transactions and contact you as needed.


       For more detail, please review our Returns Policy.

       SECTION 7 – OPTIONAL TOOLS

       We may provide you with access to third-party tools over which we neither monitor nor have any
       control nor input.

       You acknowledge and agree that we provide access to such tools ”as is” and “as available” without any
       warranties, representations or conditions of any kind and without any endorsement. We shall have no
       liability whatsoever arising from or relating to your use of optional third-party tools.

       Any use by you of optional tools offered through the site is entirely at your own risk and discretion and
       you should ensure that you are familiar with and approve of the terms on which tools are provided by
       the relevant third-party provider(s).


       We may also, in the future, offer new services and/or features through the website (including, the
       release of new tools and resources). Such new features and/or services shall also be subject to these
       Terms of Service.

       SECTION 8 – THIRD-PARTY LINKS


       Certain content, products and services available via our Service may include materials from third-
       parties.

       Third-party links on this site may direct you to third-party websites that are not affiliated with us. We
       are not responsible for examining or evaluating the content or accuracy and we do not warrant and
       will not have any liability or responsibility for any third-party materials or websites, or for any other
       materials, products, or services of third-parties.

       We are not liable for any harm or damages related to the purchase or use of goods, services,
       resources, content, or any other transactions made in connection with any third-party websites.
       Please review carefully the third-party’s policies and practices and make sure you understand them
       before you engage in any transaction. Complaints, claims, concerns, or questions regarding third-
       party products should be directed to the third-party.


https://pipermall.com/terms-of-service/                                                                        Page 4 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.98 Filed 08/18/20 Page 62 of 71
TERMS OF SERVICE - PiperMall.com                                                         8/14/20, 2)08 PM



       SECTION 9 – USER COMMENTS, FEEDBACK AND OTHER SUBMISSIONS

       If, at our request, you send certain specific submissions (for example contest entries) or without a
       request from us you send creative ideas, suggestions, proposals, plans, or other materials, whether
       online, by email, by postal mail, or otherwise (collectively, ‘comments’), you agree that we may, at any
       time, without restriction, edit, copy, publish, distribute, translate and otherwise use in any medium
       any comments that you forward to us. We are and shall be under no obligation (1) to maintain any
       comments in confidence; (2) to pay compensation for any comments; or (3) to respond to any
       comments.

       We may, but have no obligation to, monitor, edit or remove content that we determine in our sole
       discretion are unlawful, offensive, threatening, libelous, defamatory, pornographic, obscene or
       otherwise objectionable or violates any party’s intellectual property or these Terms of Service.

       You agree that your comments will not violate any right of any third-party, including copyright,
       trademark, privacy, personality or other personal or proprietary right. You further agree that your
       comments will not contain libelous or otherwise unlawful, abusive or obscene material, or contain any
       computer virus or other malware that could in any way affect the operation of the Service or any
       related website. You may not use a false e-mail address, pretend to be someone other than yourself, or
       otherwise mislead us or third-parties as to the origin of any comments. You are solely responsible for
       any comments you make and their accuracy. We take no responsibility and assume no liability for any
       comments posted by you or any third-party.

       SECTION 10 – PERSONAL INFORMATION

       Your submission of personal information through the store is governed by our Privacy Policy. To view
       our Privacy Policy.


       SECTION 10A – SMS/MMS MOBILE MESSAGE MARKETING PROGRAM TERMS AND CONDITIONS

       Pipermall (hereinafter, “We,” “Us,” “Our”) is offering a mobile messaging program (the “Program”),
       which you agree to use and participate in subject to these Mobile Messaging Terms and Conditions
       and Privacy Policy (the “Agreement”). By opting in to or participating in any of our Programs, you
       accept and agree to these terms and conditions, including, without limitation, your agreement to
       resolve any disputes with us through binding, individual-only arbitration, as detailed in the “Dispute
       Resolution” section below. This Agreement is limited to the Program and is not intended to modify
       other Terms and Conditions or Privacy Policy that may govern the relationship between you and Us in
       other contexts.



https://pipermall.com/terms-of-service/                                                                       Page 5 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.99 Filed 08/18/20 Page 63 of 71
TERMS OF SERVICE - PiperMall.com                                                         8/14/20, 2)08 PM



       User Opt In: The Program allows Users to receive SMS/MMS mobile messages by affirmatively opting
       into the Program, such as through online or application-based enrollment forms. Regardless of the
       opt-in method you utilized to join the Program, you agree that this Agreement applies to your
       participation in the Program. By participating in the Program, you agree to receive autodialed or
       prerecorded marketing mobile messages at the phone number associated with your opt-in, and you
       understand that consent is not required to make any purchase from Us. While you consent to receive
       messages sent using an autodialer, the foregoing shall not be interpreted to suggest or imply that
       any or all of Our mobile messages are sent using an automatic telephone dialing system (“ATDS” or
       “autodialer”). Message and data rates may apply.

       User Opt Out: If you do not wish to continue participating in the Program or no longer agree to this
       Agreement, you agree to reply STOP, END, CANCEL, UNSUBSCRIBE, or QUIT to any mobile message from
       Us in order to opt out of the Program. You may receive an additional mobile message confirming your
       decision to opt out. You understand and agree that the foregoing options are the only reasonable
       methods of opting out. You also understand and agree that any other method of opting out, including,
       but not limited to, texting words other than those set forth above or verbally requesting one of our
       employees to remove you from our list, is not a reasonable means of opting out.


       Duty to Notify and Indemnify: If at any time you intend to stop using the mobile telephone number
       that has been used to subscribe to the Program, including canceling your service plan or selling or
       transferring the phone number to another party, you agree that you will complete the User Opt Out
       process set forth above prior to ending your use of the mobile telephone number. You understand and
       agree that your agreement to do so is a material part of these terms and conditions. You further agree
       that, if you discontinue the use of your mobile telephone number without notifying Us of such change,
       you agree that you will be responsible for all costs (including attorneys’ fees) and liabilities incurred
       by Us, or any party that assists in the delivery of the mobile messages, as a result of claims brought
       by individual(s) who are later assigned that mobile telephone number. This duty and agreement shall
       survive any cancellation or termination of your agreement to participate in any of our Programs.


       YOU AGREE THAT YOU SHALL INDEMNIFY, DEFEND, AND HOLD US HARMLESS FROM ANY CLAIM OR
       LIABILITY RESULTING FROM YOUR FAILURE TO NOTIFY US OF A CHANGE IN THE INFORMATION YOU HAVE
       PROVIDED, INCLUDING ANY CLAIM OR LIABILITY UNDER THE TELEPHONE CONSUMER PROTECTION ACT, 47
       U.S.C. § 227, et seq., OR SIMILAR STATE AND FEDERAL LAWS, AND ANY REGULATIONS PROMULGATED
       THEREUNDER RESULTING FROM US ATTEMPTING TO CONTACT YOU AT THE MOBILE TELEPHONE NUMBER
       YOU PROVIDED.

       Program Description: Without limiting the scope of the Program, users that opt into the Program can
       expect to receive messages concerning the marketing and sale of personally worn clothing, active
       wear, footwear and general home wares.

https://pipermall.com/terms-of-service/                                                                       Page 6 of 14
             Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.100 Filed 08/18/20 Page 64 of 8/14/20,
TERMS OF SERVICE - PiperMall.com                                                          71 2)08 PM

       Cost and Frequency: Message and data rates may apply. The Program involves recurring mobile
       messages, and additional mobile messages may be sent periodically based on your interaction with
       Us.


       Support Instructions: For support regarding the Program, text “HELP” to the number you received
       messages from or email us at support@gearbunch.com. Please note that the use of this email
       address is not an acceptable method of opting out of the program. Opt outs must be submitted in
       accordance with the procedures set forth above.


       MMS Disclosure: The Program will send SMS TMs (terminating messages) if your mobile device does
       not support MMS messaging.

       Our Disclaimer of Warranty: The Program is offered on an “as-is” basis and may not be available in all
       areas at all times and may not continue to work in the event of product, software, coverage or other
       changes made by your wireless carrier. We will not be liable for any delays or failures in the receipt of
       any mobile messages connected with this Program. Delivery of mobile messages is subject to
       effective transmission from your wireless service provider/network operator and is outside of Our
       control. T-Mobile is not liable for delayed or undelivered mobile messages.


       Participant Requirements: You must have a wireless device of your own, capable of two-way
       messaging, be using a participating wireless carrier, and be a wireless service subscriber with text
       messaging service. Not all cellular phone providers carry the necessary service to participate. Check
       your phone capabilities for specific text messaging instructions.

       Age Restriction: You may not use of engage with the Platform if you are under thirteen (13) years of
       age. If you use or engage with the Platform and are between the ages of thirteen (13) and eighteen (18)
       years of age, you must have your parent’s or legal guardian’s permission to do so. By using or
       engaging with the Platform, you acknowledge and agree that you are not under the age of thirteen (13)
       years, are between the ages of thirteen (13) and eighteen (18) and have your parent’s or legal
       guardian’s permission to use or engage with the Platform, or are of adult age in your jurisdiction. By
       using or engaging with the Platform, you also acknowledge and agree that you are permitted by your
       jurisdiction’s Applicable Law to use and/or engage with the Platform.


       Prohibited Content: You acknowledge and agree to not send any prohibited content over the Platform.
       Prohibited content includes:

       Any fraudulent, libelous, defamatory, scandalous, threatening, harassing, or stalking activity;
       Objectionable content, including profanity, obscenity, lasciviousness, violence, bigotry, hatred, and
       discrimination on the basis of race, sex, religion, nationality, disability, sexual orientation, or age;


https://pipermall.com/terms-of-service/                                                                           Page 7 of 14
            Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.101 Filed 08/18/20 Page 65 of 8/14/20,
TERMS OF SERVICE - PiperMall.com                                                         71 2)08 PM

       Pirated computer programs, viruses, worms, Trojan horses, or other harmful code;
       Any product, service, or promotion that is unlawful where such product, service, or promotion thereof
       is received;
       Any content that implicates and/or references personal health information that is protected by the
       Health Insurance Portability and Accountability Act (“HIPAA”) or the Health Information Technology for
       Economic and Clinical Health Act (“HITEC” Act); and
       Any other content that is prohibited by Applicable Law in the jurisdiction from which the message is
       sent.

       Dispute Resolution: In the event that there is a dispute, claim, or controversy between you and Us, or
       between you and Stodge, LLC d/b/a Postscript or any other third-party service provider acting on Our
       behalf to transmit the mobile messages within the scope of the Program, arising out of or relating to
       federal or state statutory claims, common law claims, this Agreement, or the breach, termination,
       enforcement, interpretation or validity thereof, including the determination of the scope or
       applicability of this agreement to arbitrate, such dispute, claim, or controversy will be, to the fullest
       extent permitted by law, determined by arbitration in New South Wales before one arbitrator.


       The parties agree to submit the dispute to binding arbitration in accordance with the Commercial
       Arbitration Rules of the American Arbitration Association (“AAA”) then in effect. Except as otherwise
       provided herein, the arbitrator shall apply the substantive laws of the Federal Judicial Circuit in which
       GearBunch’s principle place of business is located, without regard to its conflict of laws rules. Within
       ten (10) calendar days after the arbitration demand is served upon a party, the parties must jointly
       select an arbitrator with at least five years’ experience in that capacity and who has knowledge of and
       experience with the subject matter of the dispute. If the parties do not agree on an arbitrator within
       ten (10) calendar days, a party may petition the AAA to appoint an arbitrator, who must satisfy the
       same experience requirement. In the event of a dispute, the arbitrator shall decide the enforceability
       and interpretation of this arbitration agreement in accordance with the Federal Arbitration Act (“FAA”).
       The parties also agree that the AAA’s rules governing Emergency Measures of Protection shall apply in
       lieu of seeking emergency injunctive relief from a court. The decision of the arbitrator shall be final
       and binding, and no party shall have rights of appeal except for those provided in section 10 of the
       FAA. Each party shall bear its share of the fees paid for the arbitrator and the administration of the
       arbitration; however, the arbitrator shall have the power to order one party to pay all or any portion of
       such fees as part of a well-reasoned decision. The parties agree that the arbitrator shall have the
       authority to award attorneys’ fees only to the extent expressly authorized by statute or contract. The
       arbitrator shall have no authority to award punitive damages and each party hereby waives any right
       to seek or recover punitive damages with respect to any dispute resolved by arbitration. The parties
       agree to arbitrate solely on an individual basis, and this agreement does not permit class arbitration
       or any claims brought as a plaintiff or class member in any class or representative arbitration
       proceeding. Except as may be required by law, neither a party nor the arbitrator may disclose the

https://pipermall.com/terms-of-service/                                                                          Page 8 of 14
            Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.102 Filed 08/18/20 Page 66 of 8/14/20,
TERMS OF SERVICE - PiperMall.com                                                         71 2)08 PM

       existence, content, or results of any arbitration without the prior written consent of both parties,
       unless to protect or pursue a legal right. If any term or provision of this Section is invalid, illegal, or
       unenforceable in any jurisdiction, such invalidity, illegality, or unenforceability shall not affect any
       other term or provision of this Section or invalidate or render unenforceable such term or provision in
       any other jurisdiction. If for any reason a dispute proceeds in court rather than in arbitration, the
       parties hereby waive any right to a jury trial. This arbitration provision shall survive any cancellation
       or termination of your agreement to participate in any of our Programs.

       Miscellaneous: You warrant and represent to Us that you have all necessary rights, power, and
       authority to agree to these Terms and perform your obligations hereunder, and nothing contained in
       this Agreement or in the performance of such obligations will place you in breach of any other
       contract or obligation. The failure of either party to exercise in any respect any right provided for
       herein will not be deemed a waiver of any further rights hereunder. If any provision of this Agreement
       is found to be unenforceable or invalid, that provision will be limited or eliminated to the minimum
       extent necessary so that this Agreement will otherwise remain in full force and effect and enforceable.
       Any new features, changes, updates or improvements of the Program shall be subject to this
       Agreement unless explicitly stated otherwise in writing. We reserve the right to change this
       Agreement from time to time. Any updates to this Agreement shall be communicated to you. You
       acknowledge your responsibility to review this Agreement from time to time and to be aware of any
       such changes. By continuing to participate in the Program after any such changes, you accept this
       Agreement, as modified.

       SECTION 11 – ERRORS, INACCURACIES AND OMISSIONS


       Occasionally there may be information on our site or in the Service that contains typographical errors,
       inaccuracies or omissions that may relate to product descriptions, pricing, promotions, offers,
       product shipping charges, transit times and availability. We reserve the right to correct any errors,
       inaccuracies or omissions, and to change or update information or cancel orders if any information in
       the Service or on any related website is inaccurate at any time without prior notice (including after
       you have submitted your order).

       We undertake no obligation to update, amend or clarify information in the Service or on any related
       website, including without limitation, pricing information, except as required by law. No specified
       update or refresh date applied in the Service or on any related website, should be taken to indicate
       that all information in the Service or on any related website has been modified or updated.


       SECTION 12 – PROHIBITED USES




https://pipermall.com/terms-of-service/                                                                              Page 9 of 14
            Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.103 Filed 08/18/20 Page 67 of 8/14/20,
TERMS OF SERVICE - PiperMall.com                                                         71 2)08 PM

       In addition to other prohibitions as set forth in the Terms of Service, you are prohibited from using the
       site or its content: (a) for any unlawful purpose; (b) to solicit others to perform or participate in any
       unlawful acts; (c) to violate any international, federal, provincial or state regulations, rules, laws, or
       local ordinances; (d) to infringe upon or violate our intellectual property rights or the intellectual
       property rights of others; (e) to harass, abuse, insult, harm, defame, slander, disparage, intimidate, or
       discriminate based on gender, sexual orientation, religion, ethnicity, race, age, national origin, or
       disability; (f) to submit false or misleading information; (g) to upload or transmit viruses or any other
       type of malicious code that will or may be used in any way that will affect the functionality or
       operation of the Service or of any related website, other websites, or the Internet; (h) to collect or track
       the personal information of others; (i) to spam, phish, pharm, pretext, spider, crawl, or scrape; (j) for
       any obscene or immoral purpose; or (k) to interfere with or circumvent the security features of the
       Service or any related website, other websites, or the Internet. We reserve the right to terminate your
       use of the Service or any related website for violating any of the prohibited uses.


       SECTION 13 – DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY

       We do not guarantee, represent or warrant that your use of our service will be uninterrupted, timely,
       secure or error-free.

       We do not warrant that the results that may be obtained from the use of the service will be accurate or
       reliable.


       You agree that from time to time we may remove the service for indefinite periods of time or cancel
       the service at any time, without notice to you.


       You expressly agree that your use of, or inability to use, the service is at your sole risk. The service and
       all products and services delivered to you through the service are (except as expressly stated by us)
       provided ‘as is’ and ‘as available’ for your use, without any representation, warranties or conditions of
       any kind, either express or implied, including all implied warranties or conditions of merchantability,
       merchantable quality, fitness for a particular purpose, durability, title, and non-infringement.


       In no case shall Gearbunch, our directors, officers, employees, affiliates, agents, contractors, interns,
       suppliers, service providers or licensors be liable for any injury, loss, claim, or any
                                                                                            0 direct, indirect,
                              (https://pipermall.com/)                        (https://pipermall.com/cart/)
       incidental, punitive, special, or consequential damages of any kind, including, without limitation lost
       profits, lost revenue, lost savings, loss of data, replacement costs, or any similar damages, whether
       based in contract, tort (including negligence), strict liability or otherwise, arising from your use of any
       of the service or any products procured using the service, or for any other claim related in any way to
       your use of the service or any product, including, but not limited to, any errors or omissions in any
       content, or any loss or damage of any kind incurred as a result of the use of the service or any content


https://pipermall.com/terms-of-service/                                                                         Page 10 of 14
            Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.104 Filed 08/18/20 Page 68 of 8/14/20,
TERMS OF SERVICE - PiperMall.com                                                         71 2)08 PM

       (or product) posted, transmitted, or otherwise made available via the service, even if advised of their
       possibility. Because some states or jurisdictions do not allow the exclusion or the limitation of
       liability for consequential or incidental damages, in such states or jurisdictions, our liability shall be
       limited to the maximum extent permitted by law.


       SECTION 14 – INDEMNIFICATION

       You agree to indemnify, defend and hold harmless Gearbunch and our parent, subsidiaries, affiliates,
       partners, officers, directors, agents, contractors, licensors, service providers, subcontractors,
       suppliers, interns and employees, harmless from any claim or demand, including reasonable
       attorneys’ fees, made by any third-party due to or arising out of your breach of these Terms of Service
       or the documents they incorporate by reference, or your violation of any law or the rights of a third-
       party.


       SECTION 15 – SEVERABILITY


       In the event that any provision of these Terms of Service is determined to be unlawful, void or
       unenforceable, such provision shall nonetheless be enforceable to the fullest extent permitted by
       applicable law, and the unenforceable portion shall be deemed to be severed from these Terms of
       Service, such determination shall not affect the validity and enforceability of any other remaining
       provisions.


       SECTION 16 – TERMINATION

       The obligations and liabilities of the parties incurred prior to the termination date shall survive the
       termination of this agreement for all purposes.

       These Terms of Service are effective unless and until terminated by either you or us. You may
       terminate these Terms of Service at any time by notifying us that you no longer wish to use our
       Services, or when you cease using our site.

       If in our sole judgment you fail, or we suspect that you have failed, to comply with any term or
       provision of these Terms of Service, we also may terminate this agreement at any time without notice
       and you will remain liable for all amounts due up to and including the date of termination; and/or
       accordingly may deny you access to our Services (or any part thereof).


       SECTION 17 – ENTIRE AGREEMENT




https://pipermall.com/terms-of-service/                                                                       Page 11 of 14
            Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.105 Filed 08/18/20 Page 69 of 8/14/20,
TERMS OF SERVICE - PiperMall.com                                                         71 2)08 PM

       The failure of us to exercise or enforce any right or provision of these Terms of Service shall not
       constitute a waiver of such right or provision.

       These Terms of Service and any policies or operating rules posted by us on this site or in respect to
       The Service constitutes the entire agreement and understanding between you and us and govern your
       use of the Service, superseding any prior or contemporaneous agreements, communications and
       proposals, whether oral or written, between you and us (including, but not limited to, any prior
       versions of the Terms of Service).

       Any ambiguities in the interpretation of these Terms of Service shall not be construed against the
       drafting party.

       SECTION 18 – RETURNS & REFUND POLICY


       Please click here to view our Returns and Refund Policy in full.


       SECTION 20 – CHANGES TO TERMS OF SERVICE

       You can review the most current version of the Terms of Service at any time at this page.


       We reserve the right, at our sole discretion, to update, change or replace any part of these Terms of
       Service by posting updates and changes to our website. It is your responsibility to check our website
       periodically for changes. Your continued use of or access to our website or the Service following the
       posting of any changes to these Terms of Service constitutes acceptance of those changes.

       SECTION 21 – CONTACT INFORMATION


       Questions about the Terms of Service should be sent to us at Support@ Pipermall.com




       Our Happy Customers




https://pipermall.com/terms-of-service/                                                                        Page 12 of 14
            Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.106 Filed 08/18/20 Page 70 of 8/14/20,
TERMS OF SERVICE - PiperMall.com                                                         71 2)08 PM
                                                                            !"#




       Thank you for my mask. I love it!!                                    I am very happy with this purchase! Both m
                                                                             well and looked great! I loved that they arri
                                                                             plastic bags too. They also shipped very qu
                                                                             appreciated since I have been wanting to g
                                                                             weeks. Great customer service. I would def
                                                                             this seller again!




       CORPORATE                            INFORMATION                        MORE INFO

       Contact Us                           Track Order
                                                                               ! support@pipermall.com
       (https://pipermall.com/contact-      (https://pipermall.com/track-
       us/)                                 order/)
                                                                               " Support Time: 8h30 AM :
       Privacy Policy                       Refund & Return                    5h30 PM
       (https://pipermall.com/privacy-      (https://pipermall.com/refund-
       policy/)                             return/)

       DMCA                                 Shipping & Delivery
       (https://pipermall.com/dmca/)        (https://pipermall.com/shipping-
                                            delivery/)
          Acceptable Use Policy
       Violation                       TERMS OF SERVICE
       (https://pipermall.com/dmca/acceptable-
                                       (https://pipermall.com/terms-
       use-policy-violation/)          of-service/)

           Intellectual Property Claim

https://pipermall.com/terms-of-service/                                                                    Page 13 of 14
            Case 2:20-cv-12225-GCS-APP ECF No. 1-3, PageID.107 Filed 08/18/20 Page 71 of 8/14/20,
TERMS OF SERVICE - PiperMall.com                                                         71 2)08 PM

       (https://pipermall.com/dmca/intellectual-
       property-claim/)

       TERMS OF SERVICE
       (https://pipermall.com/terms-
       of-service/)




                                          © 2019 PiperMall.com (/). All rights reserved.
                                                      Currency: USD (US Dollar)


                                                      ! " # # $




https://pipermall.com/terms-of-service/                                                    Page 14 of 14
